Exhibit 10.1




CONTRIBUTION AGREEMENT
BY AND AMONG
WHITESTONE REIT OPERATING PARTNERSHIP, L.P.
AS CONTRIBUTOR
AND
PILLARSTONE CAPITAL REIT OPERATING PARTNERSHIP LP
AS COMPANY
AND
PILLARSTONE CAPITAL REIT
AS REIT


DECEMBER 8, 2016








 









--------------------------------------------------------------------------------






CONTRIBUTION AGREEMENT
THIS CONTRIBUTION AGREEMENT (this “Agreement”), dated as of December 8, 2016
(the “Effective Date”), is by and among WHITESTONE REIT OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership, as contributor (“Contributor”),
PILLARSTONE CAPITAL REIT OPERATING PARTNERSHIP LP, a Delaware limited
partnership, as recipient (“Company”), and PILLARSTONE CAPITAL REIT, a Maryland
real estate investment trust (the “REIT”).
Contributor desires to contribute the Property (as defined below) to Company in
exchange for OP Units (as defined below) issued by Company, and Company desires
to receive the contribution of the Property from Contributor, all as more
particularly set forth in this Agreement. In consideration of the payments and
mutual promises set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Contributor, Company and REIT agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1.    Definitions. In addition to any other terms whose definitions
are fixed and defined elsewhere in this Agreement, the following terms, when
used in this Agreement with a capital letter, have the meanings set forth below:
“Affiliate” means with respect to any Person any other Person that directly or
indirectly through one or more intermediaries controls or is controlled by or is
under common control with such Person.
“Business Day” means any day other than a Saturday, a Sunday or a federal
holiday recognized by the Federal Reserve Bank of New York.
“Change of Control” means any of the following events: (i) any person or entity,
including a “group” as defined in Section 13(d)(3) of the Securities Exchange
Act of 1934, as amended, other than Contributor or a wholly-owned subsidiary
thereof or any employee benefit plan of Contributor or any of its subsidiaries,
becomes the beneficial owner of Contributor’s securities having 35% or more of
the combined voting power of the then outstanding securities of Contributor that
may be cast for the election of Trustees of Contributor (other than as a result
of an issuance of securities initiated by Contributor in the ordinary course of
business); (ii) as the result of, or in connection with, any cash tender or
exchange offer, merger or other business combination or contested election, or
any combination of the foregoing transactions, less than a majority of the
combined voting power of the then outstanding securities of Contributor or any
successor company or entity entitled to vote generally in the election of the
Trustees of Contributor or such other corporation or entity after such
transaction are held in the aggregate by the holders of Contributor’s securities
entitled to vote generally in the election of Trustees of Contributor
immediately prior to such transaction; (iii) during any period of two (2)
consecutive years, individuals who at the beginning of any such period
constitute the Board of Trustees of Contributor cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by Contributor’s shareholders, of each


 









--------------------------------------------------------------------------------





Trustee of Contributor first elected during such period was approved by a vote
of at least two-thirds (2/3rds) of the Trustees of Contributor then still in
office who were (a) Trustees of Contributor at the beginning of any such period,
and (b) not initially (1) appointed or elected to office as result of either an
actual or threatened election and/or proxy contest by or on behalf of a Person
other than the Board of Trustees of Contributor, or (2) designated by a Person
who has entered into an agreement with Contributor to effect a transaction
described in (i) or (ii) above or (iv) or (v) below; (iv) a complete liquidation
or dissolution of Contributor; or (v) the sale or other disposition of all or
substantially all of the assets of Contributor to any Person (other than a
transfer to a subsidiary of Contributor).
“Claim Notice” means a written notice delivered by Company to Contributor
setting forth a reasonably detailed description of the specific Claim or Claims
being asserted, including without limitation detailed statements of (i) the
amount of loss or damage being asserted and (ii) the rationale for or
explanation of why the Claim is alleged to be the responsibility of Contributor.
“Claims” means any suits, actions, proceedings, investigations, demands, claims,
liabilities, fines, penalties, liens, judgments, losses, injuries, damages,
expenses or costs, including without limitation attorneys’ and experts’ fees and
costs and investigation, remediation costs, losses due to impairment or
diminished value or any other losses or costs of any type or kind.
“Closing” means the consummation of the transactions contemplated hereby.
“Closing Documents” means the documents, instruments (including, without
limitation, any deeds or assignments) and other agreements executed and
delivered at or in connection with the Closing.
“Code” means the Internal Revenue Code of 1986, as amended, or any corresponding
provision(s) of any succeeding law.
“Commitment” with respect to any Entity means: (a) options, warrants,
convertible securities, exchangeable securities, subscription rights, conversion
rights, exchange rights or other contract or similar agreement that could
require such Entity to issue any of its Equity Interests, or any other
securities convertible into, exchangeable or exercisable for, or representing
the right to subscribe for any Equity Interest of such Entity; (b) statutory
preemptive rights or preemptive rights granted under the applicable Entities
organizational documents; and (c) stock appreciation rights, phantom stock,
profit participation or other similar rights with respect to such Entity.
“Company” means the Person identified as such in the first paragraph of this
Agreement.
“Due Diligence Materials” means all of the documents and other materials
provided by or on behalf of Contributor to Company and its Representatives prior
to the date hereof.
“Encumbrance” means any charge, claim, lien, license, security interest, or
other encumbrance.




2









--------------------------------------------------------------------------------





“Entities” means those entities listed on Schedule 1.1 that are being
contributed by Contributor to Company that own Real Property Assets (as defined
in Section 2.1 below).
“Equity Interests” means (a) any capital stock, share, partnership or membership
interest, unit of participation or other similar interest (however designated)
in any Person and (b) any option, warrant, purchase right, conversion right,
exchange rights or other contract or similar agreement which would entitle any
Person to acquire any such interest in such Person or otherwise entitle any
Person to share in the equity, profit, earnings, losses or gains of such Person
(including stock appreciation, phantom stock, profit participation or other
similar rights).
“Governmental Authority” means any federal, state, county or municipal
government, or political subdivision thereof, any governmental agency,
authority, board, bureau, commission, department, instrumentality, or public
body, or any court or administrative tribunal.
“Hazardous Materials” means materials, wastes, or substances that are (A)
included within the definition of any one or more of the terms “hazardous
substances,” “hazardous materials,” “toxic substances,” “toxic pollutants,” and
“hazardous waste” in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. Sections 9601, et seq.), the
Resource Conservation and Recovery Act of 1976 (42 U.S.C. Section 6901, et
seq.), the Clean Water Act (33 U.S.C. Section 1251, et seq.), the Safe Drinking
Water Act (14 U.S.C. Section 1401, et seq.), the Hazardous Materials
Transportation Act (49 U.S.C. Section 1801, et seq.), and the Toxic Substance
Control Act (15 U.S.C. Section 2601, et seq.) and the regulations promulgated
pursuant to such laws, (B) regulated, or classified as hazardous or toxic, under
federal, state or local environmental laws or regulations, (C) petroleum, (D)
asbestos or asbestos-containing materials, (E) polychlorinated biphenyls,
(F) flammable explosives or (G) radioactive materials.
“Leases” means those leases, license agreements and occupancy agreements,
together with any and all amendments and/or modifications thereto, as identified
in Schedule 6.1.1 including those leases, if any, identified on Schedule 6.1.1
as being in default with all rights to possession having been terminated and
with tenants under such leases being referred to in this Agreement as
“Defaulting Tenants”.
“Leasing Costs” means third party leasing commissions payable in connection with
the Leases and the cost of tenant improvement work and tenant allowances which
the landlord is required to pay or provide under the terms of the Leases.
“Person” means any individual, partnership, joint venture, corporation, trust,
limited liability company, unincorporated association, any other entity and any
government or any department or agency thereof, whether acting in an individual,
fiduciary or other capacity.
“Real Estate Taxes” means all real estate taxes and assessments applicable to
the Property, including all installments of special taxes or assessments.
“SEC” means the United States Securities and Exchange Commission.
“State” means the State in which the Property being referenced is located.




3









--------------------------------------------------------------------------------





“Tax” means any federal, state, county, local, or foreign tax, charge, fee,
levy, impost, duty, or other assessment, including income, gross receipts,
excise, employment, sales, use, transfer, recording, license, payroll,
franchise, severance, documentary, stamp, occupation, windfall profits,
environmental, federal highway use, commercial rent, customs duty, capital
stock, paid-up capital, profits, withholding, social security, single business
and unemployment, disability, real property, personal property, registration, ad
valorem, value added, alternative or add-on minimum, estimated, or other tax or
governmental fee of any kind whatsoever, imposed or required to be withheld by
any Governmental Authority, including any interest, penalties, and additions
imposed thereon or with respect thereto, and including liability for the taxes
of any other Person under Treasury Regulation 1.1502-6 (or any similar provision
of state, local, or foreign law) as a transferee or successor, by contract, or
otherwise.
“Tax Return” means any return (including any informational return) report,
statement, schedule, notice, form or other document or information filed with or
submitted to, or required to be filed with or submitted to any Taxing Authority
in connection with the determination, assessment, collection or payment of any
Tax or in connection with the administration, implementation or enforcement of
compliance with any legal requirement relating to any Tax.
“Taxing Authority” means the Internal Revenue Service and any other federal,
state, local or foreign Governmental Authority responsible for the
administration of any Tax.
“Tenant” means the tenant, occupier or licensee of any Property under any Lease,
but in no event shall it include any Defaulting Tenants
Section 1.2.    Terms Generally. For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires:
(a)    the words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision;
(b)    the meanings of defined terms will be applicable equally to the singular
and plural of the terms defined;
(c)    the words “including” and “include” and other words of similar import
will be deemed to be followed by the phrase “without limitation”; and
(d)    any consent, determination, election or approval required to be obtained,
or permitted to be given, by or on behalf of any party hereunder, will be
granted, withheld or made (as the case may be) by such party in the exercise of
such party’s commercially reasonable discretion and within a commercially
reasonable period of time.
ARTICLE II
CONTRIBUTION OF PROPERTY




4









--------------------------------------------------------------------------------





Section 2.1.    Contribution. Contributor agrees to contribute to Company, and
Company agrees to receive from Contributor, subject to the provisions, terms,
covenants and conditions set forth in this Agreement, all of Contributor’s
ownership interest in each of the Entities, which Entities own those certain
parcels of improved property listed by address on Schedule 2.1 attached hereto
(collectively, the “Real Property”) together with any and all rights, privileges
and easements appurtenant thereto, the buildings improvements and fixtures
(other than fixtures owned or removable by any Tenant or third party) located
thereon (collectively, the “Improvements”) and all tangible personal property
used in the operation or maintenance of the Real Property or Improvements, if
any (the “Personal Property”). The Real Property, together with the Improvements
and Personal Property thereon, are hereinafter collectively referred to as the
“Real Property Assets” or individually as a “Real Property Asset”. The Entities
and the Real Property Assets are hereinafter collectively referred to as the
“Properties” or as the “Property”.
Section 2.2.    Consideration for Contribution.
(a)    The aggregate consideration for the contribution of the Properties is
Eighty-Three Million Five Hundred Sixty-Five Thousand and No/100 Dollars
($83,565,000.00) (the “Contribution Consideration”), subject to prorations,
credits and adjustments as set forth herein.
(b)    Company will pay the following Contribution Consideration:
(i)    At Closing, Company shall take title to the Properties subject to (1)
those certain loans encumbering the Real Property Assets as identified on
Schedule 2.2 (each an “Existing Loan” and collectively the “Existing Loans”)
from the lenders identified on Schedule 2.2 (each an “Existing Lender” and
collectively the “Existing Lenders”), in the original principal amounts shown on
Schedule 2.2, and (2) that certain credit facility identified on Schedule 2.2
(the “Credit Facility”) with the Existing Lender identified thereon; provided,
however, that Company’s liability with respect to the Credit Facility obligation
shall be limited to an amount equal to 5.0% of the stated amount of the Credit
Facility. The Company shall assume Contributor’s obligations under the Existing
Loans and its portion of the Credit Facility by executing the documents required
by each Existing Lender. Company agrees to indemnify and hold Contributor
harmless from and against any costs, charges, fees and penalties assessed or
charged by the Existing Lenders (i) in connection with the transfer of the
Properties from Contributor to Company and the related default under the terms
of the loan documents for each Existing Loan, or (ii) if Company fails to timely
pay any of the Existing Loans in full as and when required.
(ii)    At Closing, Company shall issue certain Class A limited partnership
interests in Company (each, individually, an “OP Unit” and collectively the “OP
Units”) designated as Class A Units in the Agreement of Limited Partnership of
Company, dated effective as of September 23, 2016, as amended, and as the same
may further be amended in accordance with the terms thereof (the “Partnership
Agreement”) to Contributor. The OP Units shall be valued at $1.331 per OP Unit
for this purpose, as provided in Article X below.




5









--------------------------------------------------------------------------------





Section 2.3.    Tax Treatment. The parties intend that (i) the portion of any
transfer, assignment and exchange of the Property for OP Units by Contributor
effectuated pursuant to this Agreement shall be treated as a capital
contribution described in Section 721 of the Code and (ii) all indebtedness to
be assumed by the Company pursuant to the transactions contemplated by this
Agreement be treated as “qualified liabilities” within the meaning of Treasury
Regulation Section 1.707-5(a)(5); provided, however, to the extent required by
Section 707 of the Code, the assumption of debt by Company that is treated as
part of a sale in accordance with Treasury Regulation Section 1.707-5 (including
non-qualified liabilities, if any, and such portion of qualified liabilities
provided in Treasury Regulation Section 1.707-5(a)(5)) shall be treated as a
receipt of cash by Contributor shall be treated as in consideration for the sale
of a portion of the Property. The parties agree to the tax treatment described
in this Section 2.3, and Contributor and Company shall file their respective tax
returns consistent with such treatment, unless otherwise required by applicable
law.
ARTICLE III
COMPANY’S EXAMINATION OF THE PROPERTIES; AS-IS CONTRIBUTION.
Section 3.1.    Company’s Independent Investigation. Prior to the execution of
this Agreement, Company has had the opportunity to perform due diligence on the
Properties. No additional due diligence shall be performed prior to Closing.
Section 3.2.    AS-IS CONTRIBUTION. WITH RESPECT TO EACH PROPERTY, COMPANY
SPECIFICALLY ACKNOWLEDGES AND AGREES THAT, EXCEPT AS SPECIFICALLY SET FORTH IN
THE CLOSING DOCUMENTS AND IN CONTRIBUTOR’S REPRESENTATIONS, WARRANTIES AND
COVENANTS OF CONTRIBUTOR SET FORTH IN THIS AGREEMENT, (1) CONTRIBUTOR IS
CONTRIBUTING AND COMPANY IS ACQUIRING THE PROPERTY “AS IS, WHERE IS AND WITH ALL
FAULTS” AND (2) COMPANY IS NOT RELYING ON ANY REPRESENTATIONS, WARRANTIES,
COVENANTS OR AGREEMENTS OF ANY KIND WHATSOEVER, WHETHER ORAL OR WRITTEN, EXPRESS
OR IMPLIED, STATUTORY OR OTHERWISE, FROM CONTRIBUTOR OR ANY CONTRIBUTOR PARTY AS
TO ANY MATTER CONCERNING OR RELATING TO THE PROPERTY, OR SET FORTH, CONTAINED OR
ADDRESSED IN THE DUE DILIGENCE MATERIALS (INCLUDING WITHOUT LIMITATION, THE
COMPLETENESS THEREOF), INCLUDING WITHOUT LIMITATION: (I) THE QUALITY, NATURE,
HABITABILITY, MERCHANTABILITY, USE, OPERATION, VALUE, MARKETABILITY, ADEQUACY,
FITNESS FOR A PARTICULAR PURPOSE, OR PHYSICAL CONDITION OF THE PROPERTY OR ANY
ASPECT OR PORTION THEREOF (INCLUDING WITHOUT LIMITATION STRUCTURAL ELEMENTS,
FOUNDATION, ROOF, APPURTENANCES, ACCESS, LANDSCAPING, PARKING FACILITIES,
ELECTRICAL, MECHANICAL, HVAC, PLUMBING, SEWAGE, AND UTILITY SYSTEMS, FACILITIES
AND APPLIANCES, SOILS, GEOLOGY AND GROUNDWATER), (II) THE DIMENSIONS OR LOT SIZE
OF THE REAL PROPERTY OR THE SQUARE FOOTAGE OF THE IMPROVEMENTS THEREON OR OF ANY
TENANT SPACE THEREIN OR COMMON AREAS THEREOF, (III) THE DEVELOPMENT OR INCOME
POTENTIAL, OR RIGHTS OF OR RELATING TO, THE PROPERTY, OR THE SUITABILITY, VALUE
OR ADEQUACY OF THE PROPERTY FOR ANY PARTICULAR PURPOSE, (IV) THE ZONING OR OTHER
LEGAL STATUS OF THE PROPERTY OR ANY




6









--------------------------------------------------------------------------------





OTHER PUBLIC OR PRIVATE RESTRICTIONS ON THE USE OF THE PROPERTY, (V) THE
COMPLIANCE OF THE PROPERTY OR ITS OPERATION WITH ANY APPLICABLE CODES, LAWS,
REGULATIONS, STATUTES, ORDINANCES, COVENANTS, CONDITIONS AND RESTRICTIONS OF ANY
GOVERNMENTAL AUTHORITY OR OF ANY OTHER PERSON OR ENTITY (INCLUDING, WITHOUT
LIMITATION, THE AMERICANS WITH DISABILITIES ACT), (VI) THE ABILITY OF COMPANY TO
OBTAIN ANY NECESSARY GOVERNMENTAL APPROVALS, LICENSES OR PERMITS FOR COMPANY’S
INTENDED USE OR DEVELOPMENT OF THE PROPERTY, (VII) THE PRESENCE OR ABSENCE OF
HAZARDOUS MATERIALS ON, IN, UNDER, ABOVE OR ABOUT THE PROPERTY OR ANY ADJOINING
OR NEIGHBORING PROPERTY, (VIII) THE QUALITY OF ANY LABOR AND MATERIALS USED IN
ANY IMPROVEMENTS, (IX) THE CONDITION OF TITLE TO THE PROPERTY, (X) THE LEASES,
CONTRACTS OR ANY OTHER AGREEMENTS AFFECTING THE PROPERTY OR THE INTENTIONS OF
ANY PARTY WITH RESPECT TO THE NEGOTIATION AND/OR EXECUTION OF ANY LEASE OR
CONTRACT WITH RESPECT TO THE PROPERTY, OR (XI) THE ECONOMICS OF, OR THE INCOME
AND EXPENSES, REVENUE OR EXPENSE PROJECTIONS OR OTHER FINANCIAL MATTERS,
RELATING TO, THE OPERATION OF THE PROPERTY. WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, COMPANY EXPRESSLY ACKNOWLEDGES AND AGREES THAT, EXCEPT AS
OTHERWISE SET FORTH IN THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY
REPRESENTATIONS, WARRANTIES AND COVENANTS OF CONTRIBUTOR, OR IN THE CLOSING
DOCUMENTS, COMPANY IS NOT RELYING ON ANY REPRESENTATIONS, WARRANTIES, COVENANTS
OR AGREEMENTS OF CONTRIBUTOR, ANY OTHER CONTRIBUTOR PARTY, OR ANY OTHER AGENT OR
BROKER OF CONTRIBUTOR, WHETHER IMPLIED, PRESUMED OR EXPRESSLY PROVIDED AT LAW OR
OTHERWISE, OR ARISING BY VIRTUE OF ANY STATUTE, COMMON LAW OR OTHER RIGHT OR
REMEDY IN FAVOR OF COMPANY. COMPANY FURTHER ACKNOWLEDGES AND AGREES THAT
CONTRIBUTOR IS UNDER NO DUTY TO MAKE ANY INQUIRY REGARDING ANY MATTER THAT MAY
OR MAY NOT BE KNOWN TO CONTRIBUTOR, ANY OTHER CONTRIBUTOR PARTY, OR ANY OTHER
AGENT OR BROKER OF CONTRIBUTOR. THIS SECTION 3.2 SHALL SURVIVE THE CLOSING.
ANY REPORTS, REPAIRS OR WORK REQUIRED BY COMPANY ARE THE SOLE RESPONSIBILITY OF
COMPANY, AND COMPANY AGREES THAT THERE IS NO OBLIGATION ON THE PART OF
CONTRIBUTOR TO MAKE ANY CHANGES, ALTERATIONS OR REPAIRS TO THE PROPERTIES OR TO
CURE ANY VIOLATIONS OF LAW OR TO COMPLY WITH THE REQUIREMENTS OF ANY INSURER OR
REGULATION. COMPANY IS SOLELY RESPONSIBLE FOR OBTAINING ANY CERTIFICATE OF
OCCUPANCY OR ANY OTHER APPROVAL OR PERMIT NECESSARY FOR TRANSFER OR OCCUPANCY OF
THE PROPERTIES AND FOR ANY REPAIRS OR ALTERATIONS NECESSARY TO OBTAIN THE SAME,
ALL AT COMPANY’S SOLE COST AND EXPENSE; PROVIDED, HOWEVER, THAT THE FAILURE OF
COMPANY TO OBTAIN ANY SUCH CERTIFICATE OR OTHER APPROVAL SHALL NOT AFFECT
COMPANY’S OBLIGATION TO PURCHASE THE PROPERTIES.




7









--------------------------------------------------------------------------------





Section 3.3.    Release.
(a)    Without limiting the provisions of Section 3.2, but subject to the
express rights and remedies reserved to Company in this Agreement, including,
without limitation, the provisions of Section 8.1(b), Company, for itself,
Company’s Affiliates, and the partners, trustees, shareholders, members,
managers, controlling persons, directors, officers, employees and agents of each
of them, and their respective heirs, successors, personal representatives and
assigns (each a “Company Party”, and collectively, the “Company Parties”),
waives its right to recover from, and forever releases and discharges, and
covenants not to sue, Contributor, Contributor’s Affiliates, or the partners,
trustees, shareholders, members, managers, controlling persons, directors,
officers, attorneys, employees and agents of each of them, and their respective
heirs, successors, personal representatives and assigns (each a “Contributor
Party”, and collectively, the “Contributor Parties”), with respect to any and
all Claims, whether direct or indirect, known or unknown, foreseen or
unforeseen, that may exist or arise on account of or in any way be connected
with the Properties (including, without limitation, the physical, operational,
environmental and structural condition of the Properties) or any law or
regulation applicable thereto, including, without limitation, any Claim or
matter relating to the use, presence, discharge or release of Hazardous
Materials on, under, in, above or about the Properties. Company acknowledges and
agrees that: (i) Company is an experienced and sophisticated purchaser of real
property; (ii) Company has expressly negotiated the limitations of liability
contained in this Agreement; and (iii) the limitations contained in this
Agreement are reasonable. Company acknowledges and agrees that Contributor has
agreed to enter into this Agreement in consideration for and in reliance upon
the limitations of liability contained in this Agreement, and that the
consideration under this Agreement is based in part on such limitations of
liability.
(b)    This Section 3.3 shall survive the Closing.
ARTICLE IV
TITLE AND SURVEY MATTERS
Intentionally Deleted.
ARTICLE V
COVENANTS
Section 5.1.    Qualification as a Real Estate Investment Trust. After the date
of this Agreement, the REIT shall use reasonable best efforts to operate in a
manner in accordance with the requirements for qualification and taxation as a
real estate investment trust except as otherwise provided in, and subject to,
Section 5.2 below. In furtherance of the foregoing, and subject to Section 5.2
below, the Board of Trustees of the REIT shall use its reasonable best efforts
to take such actions from time to time as are necessary to preserve the real
estate investment trust status of the REIT.
Section 5.2.    REIT Tax Status. Commencing with its taxable year ended December
31, 2017, the REIT shall use reasonable best efforts to (1) make a real estate
investment trust election for




8









--------------------------------------------------------------------------------





federal income tax purposes and be taxed as a real estate investment trust under
the Code and all applicable regulations under the Code, (2) cause each of the
REIT’s corporate subsidiaries that has elected, jointly with REIT, to be a
“taxable REIT subsidiary” to be in compliance with all requirements applicable
to a “taxable REIT subsidiary” within the meaning of Section 856(l) of the Code
and all applicable regulations under the Code and (3) cause each of the REIT’s
corporate subsidiaries (or subsidiaries taxable as corporations for U.S. federal
income tax purposes) that is not a “taxable REIT subsidiary” to be a “qualified
REIT subsidiary” within the meaning of Section 856(i) of the Code and all
applicable regulations under the Code; provided however, that nothing in this
Section 5.2 shall require the REIT to make a real estate investment trust
election for federal income tax purposes or otherwise be taxed as a real estate
investment trust under the Code to the extent the Board of Trustees of the REIT
in good faith determines by resolution that it is no longer in the best
interests of the REIT for the REIT to operate as a real estate investment trust
and provided further that, in the event of the taking or proposed taking of any
action that would cause any representation set forth in Section 5.1 above or
clause (1), (2) or (3) of this Section 5.2 to be incorrect if made as of any
date following the date of this Agreement, including the Board of Trustees of
the REIT in good faith determining by resolution that it is no longer in the
best interests of the REIT for the REIT to operate as a real estate investment
trust, the REIT shall notify the Contributor prior to the taking of such action.
Section 5.3.    Redemption of OP Units. In the event Contributor, in accordance
with the Partnership Agreement, tenders OP Units for redemption by Company or
the REIT for cash or, at the REIT’s election, for common shares of beneficial
interest in the REIT (“REIT Shares”) during any period in which the REIT is not
taxed as a real estate investment trust under the Code and all applicable
regulations under the Code, the REIT shall not elect to issue, and shall not
issue, REIT Shares to Contributor upon redemption of any such OP Units in an
amount that would cause Contributor to own in excess of 10% of the outstanding
REIT Shares.
Section 5.4.    Form D. No more than fifteen (15) days after the Closing,
Company shall file a Form D with the SEC pursuant to Regulation D of the
Securities Act of the 1933, as amended, and the rules and regulations in effect
thereunder (the “Act”) relating to the OP Units to be acquired pursuant to this
Agreement (including pursuant to Section 7.7 hereof).
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
Section 6.1.    Representations and Warranties of Contributor. Subject to (i)
the provisions of Section 6.2 and (ii) with respect to each of the
representations and warranties set forth below, except for those in clauses (a),
(b), and (c) of this Section 6.1, the information disclosed in the Due Diligence
Materials, Contributor hereby makes the following representations and
warranties. References to “OP Units” in this Article VI include all OP Units to
be acquired pursuant to this Agreement (including pursuant to Section 7.7
hereof):
(a)    Contributor has not filed any voluntary petition in bankruptcy or
suffered the filing of any involuntary petition by Contributor’s creditors or
suffered the appointment of a receiver to take possession of the Property.




9









--------------------------------------------------------------------------------





(b)    Contributor is not a “foreign person” as defined in Section 1445 of the
Code and any related regulations.
(c)    Contributor is duly organized and validly existing and in good standing
under the laws of its state of formation and is duly qualified to transact
business in the States of Delaware, Texas, Arizona and Illinois; and the
execution, delivery and performance of this Agreement and all other documents to
be executed and delivered by Contributor pursuant to this Agreement are within
the organizational power of Contributor and have been or will prior to Closing
be duly authorized.
(d)    (i) Neither the execution of this Agreement nor the carrying out by the
Contributor of the transactions contemplated herein will result in any violation
of or be in conflict with (A) the Agreement of Limited Partnership of
Contributor, as amended, or any other instruments pursuant to which Contributor
was organized and/or operates, (B) any applicable law, rule or regulation of a
Governmental Authority assuming that all consents, approvals, authorizations and
other actions described in Section 6.1(d)(ii) have been obtained and all filings
and obligations described in Section 6.1(d)(ii) have been made, or (C) any
provision of any instrument, agreement or order to which Contributor is a party
or to which Contributor or any property owned by Contributor is subject, except
with respect to clauses (B) or (C) for such violations or conflicts as would
not, individually or in the aggregate, have a material adverse effect on the
Contributor’s condition, financial or otherwise, or prospects or on the
transactions contemplated herein.
(i)    The execution of this Agreement does not, and the carrying out by
Contributor of the transactions contemplated herein will not, require consent,
approval, authorization or permit of, or filing with, or notification to any
Governmental Authority, except for (1) applicable requirements, if any of state
and federal securities laws and state takeover laws, (2) the filing of
appropriate documents with the relevant jurisdictions in which Contributor are
qualified to do business; (3) filings as may be required in connection with
transfer taxes, and (4) where the failure to obtain such consents, approvals,
authorizations or permits, or to make such filings or notifications, would not,
individually or in the aggregate, have a material adverse effect on
Contributor’s condition, financial or otherwise, or prospects or on the
transactions contemplated herein.
(e)    Schedule 6.1(e) sets forth a complete and accurate list of the authorized
and outstanding Equity Interests of each of the Entities as of the date hereof.
Contributor is the record holder of 100% of the issued and outstanding Equity
Interests of each of the Entities, and has good and marketable title to such
Equity Interests, free and clear of all Encumbrances (other than restrictions on
the transfer of securities arising under applicable federal and state securities
laws), and has the full right, power, and authority to transfer and deliver
valid title to such Equity Interests. All of the issued and outstanding Equity
Interests of the Entities (i) have been duly authorized and are validly issued
and Contributor has no obligation to make further payment for its purchase of
such membership interests or contributions to such Entity solely by reason of
its ownership interest, (ii) were issued in compliance with all




10









--------------------------------------------------------------------------------





applicable state and federal securities laws, and (iii) have not been issued in
violation of any pre-emptive rights or rights of first refusal. There are no
outstanding or authorized Commitments of any kind that could require Contributor
or any Entity to issue or sell any of the Equity Interests (or securities
convertible into or exchangeable for any Equity Interests), and no such
Commitments will arise in connection with the transactions contemplated hereby.
Neither Contributor nor any of its affiliates nor its subsidiaries (including
the Entities) has any outstanding debt that could convey to any Person the right
to vote, or that is convertible into or exercisable for any Equity Interest of
the Entities. Except as set forth on Schedule 6.1(e), none of the Equity
Interests of the Entities is subject to any voting trust agreement or other
contractual obligation restricting or otherwise relating to the voting, dividend
rights, or disposition of such Equity Interest. Except as set forth on Schedule
6.1(e), there are no outstanding or authorized stock appreciation, phantom
stock, or similar rights with respect to any of the Equity Interests of the
Entities, and there are no voting trusts, proxies, or other agreements,
restrictions, or understandings with respect to such Equity Interests.
(f)    All Leases are identified in Schedule 6.1.1 (the “Schedule of Leases”)
and, to Contributor’s knowledge, the Rent Roll contained in the Contributor
Deliveries (the “Rent Roll”) is complete and accurate in all material respects.
(g)    Except as included in the Due Diligence Materials (including the Rent
Roll), there are, to Contributor’s knowledge, no leases, license agreements or
occupying agreements (or any amendments or supplements thereto) to which
Contributor is a party or has consented in writing encumbering, or in force with
respect to, the Property.
(h)    Contributor has not received, and to Contributor’s knowledge, there is no
pending, written notice of any threatened, condemnation of all or any portion of
the Property.
(i)    Except as included in the Due Diligence Materials, there is no pending,
and Contributor has not received any written notice of any threatened,
litigation with respect to the Property.
(j)    Except as set forth in the Due Diligence Materials, all or any portion of
the Property is not in material violation of any applicable building codes or
any applicable environmental law (relating to clean-up or abatement), zoning law
or land use law, or any other applicable local, state or federal law or
regulation relating to the Property.
(k)    Except as may be set forth in the Leases, as of the Effective Date there
are no leasing commissions or unpaid tenant improvement costs or allowances
payable by Contributor with regard to any of the Leases.
(l)    Except as may be set forth on Schedule 6.1.3, Contributor has not granted
any option or right of first refusal or first opportunity to any party to
acquire any fee interest in any portion of the Property.




11









--------------------------------------------------------------------------------





(m)    Except as set forth in the Due Diligence Materials, Contributor has not
taken any action before any Governmental Authority having jurisdiction
thereover, the object of which would be to change the present zoning of or other
land-use limitations, upon any of the Properties, or any portion thereof, or its
potential use, and, to Contributor’s knowledge, there are no pending
proceedings, the object of which would be to change the present zoning or other
land‑use limitations.
(n)    Except as set forth in the Due Diligence Materials, to Contributor’s
knowledge, there is not now, nor has there ever been, on or in any portion of
the Property any Hazardous Materials in amounts that are in violation of any
environmental laws and that would have a material adverse effect on such
Property.
(o)    Except as set forth in the Due Diligence Materials, Contributor has
received no written notice (i) that any certificates, permits or licenses from
any Governmental Authority having jurisdiction over the Property which are
necessary to permit the lawful use and operation of the Property as they
presently exist, have not been obtained, (ii) that any are not in full force and
effect, or, (iii) of any pending threat of modification, cancellation,
termination or expiration of any such certificate, permit, approval or license.
(p)    With respect to the Leases: (i) each Lease is in full force and effect,
(ii) to Contributor’s knowledge, Contributor is not in default under any Lease,
(iii) to Contributor’s knowledge, no Tenant is in default under any Lease, and
(iv) Contributor has not received any rent paid by any Tenant more than thirty
(30) days in advance.
(q)    Except as set forth in the Due Diligence Materials, with respect to any
applicable reciprocal easement agreement or declaration of covenants, conditions
and/or restrictions (collectively, the “CC&Rs”): Contributor has received no
written notice (i) that any amount due and payable under the CC&Rs with respect
to the Property has not been paid in full, (ii) of any default of Contributor or
any Tenant under any of the CC&Rs or (iii) any default of any other party under
any of the CC&Rs.
(r)    Contributor acknowledges its understanding that the offering and issuance
of the OP Units to be acquired pursuant to this Agreement are intended to be
exempt from registration under the Act and that Company’s reliance on such
exemption is predicated in part on the accuracy and completeness of the
representations and warranties of Contributor contained herein.
(s)    Contributor is acquiring the OP Units solely for its own account for the
purpose of investment and not as a nominee or agent for any other person and not
with a view to, or for offer or sale in connection with, any distribution of
such OP Units. Contributor agrees and acknowledges that it will not, directly or
indirectly, offer, transfer, sell, assign, pledge, hypothecate or otherwise
dispose of (each, a “Transfer”) any of the OP Units, unless (i) the Transfer is
pursuant to an effective registration statement under the Act and qualification
or other compliance under applicable blue sky or state securities laws, (ii)
counsel for Contributor (which counsel shall be reasonably acceptable to
Company) shall have furnished Company with an opinion, reasonably satisfactory
in form and substance to




12









--------------------------------------------------------------------------------





Company, to the effect that no such registration is required because of the
availability of an exemption from registration under the Act or (iii) the
Transfer is otherwise permitted by the Partnership Agreement. Notwithstanding
the foregoing, no Transfer shall be made unless it is permitted under the
Partnership Agreement.
(t)    Contributor is knowledgeable, sophisticated and experienced in business
and financial matters and fully understands the limitations on transfer imposed
by applicable securities laws and as described in this Agreement. Contributor is
able to bear the economic risk of holding the OP Units to be issued pursuant
hereto for an indefinite period and is able to afford the complete loss of its
investment in such OP Units; Contributor has received and reviewed all
information and documents about or pertaining to Company, the business and
prospects of Company and the issuance of such OP Units, as Contributor deems
necessary or desirable, and has been given the opportunity to obtain any
additional information or documents and to ask questions and receive answers
about such information and documents, Company, the business and prospects of
Company and such OP Units, which Contributor deems necessary or desirable to
evaluate the merits and risks related to its investment in such OP Units.
(u)    Contributor acknowledges that it has been advised that: (i) the OP Units
are not redeemable or exchangeable for cash or REIT Shares until the one-year
anniversary of the Closing Date and are subject to further restrictions on
redemption and Transfer as set forth in Article X below; (ii) the OP Units to be
issued pursuant to this Agreement, and any REIT Shares that may, at the REIT’s
election, be issued upon redemption of the OP Units, are “restricted securities”
(unless registered in accordance with applicable U.S. securities laws) under
applicable federal securities laws and may be disposed of only pursuant to an
effective registration statement or an exemption therefrom and Contributor
understands that Company has no obligation or intention to register the issuance
of the OP Units or any REIT Shares that may be issuable upon redemption of the
OP Units, except to the extent set forth in Article XI of this Agreement.
Accordingly, Contributor may have to bear indefinitely, the economic risks of an
investment in the OP Units; and (iii) a notation shall be made in the books and
records of Company indicating that (a) the OP Units are subject to restrictions
on redemption and Transfer and (b) any REIT Shares that may be issued, at the
REIT’s election, upon redemption of the OP Units, are subject to ownership
limitations under the REIT’s Amended and Restated Declaration of Trust, as
amended (“Declaration of Trust”).
(v)    Contributor represents and warrants to Company that (i) it is an
“accredited investor” (as such term is defined in Rule 501(a) of Regulation D
under the Act), (ii) Contributor’s responses to the accredited investor
questionnaire, substantially in the form attached as Exhibit “D” to this
Agreement (the “Questionnaire”), are accurate and correct in all material
respects, and (iii) no event or circumstance has occurred since delivery of such
Questionnaire to make the statements contained therein false or misleading.
(w)    Except as set forth on Schedule 6.1(w), no Entity controls, directly or
indirectly, or has any direct or indirect Equity Interest in any Person.




13









--------------------------------------------------------------------------------





(x)    Each Entity is duly organized, validly existing and in good standing in
its jurisdiction of organization, with all requisite limited liability company
power to carry on the Entities business as now being conducted, and is duly
qualified and/or licensed to do business and is in good standing as a foreign
corporation in each jurisdiction in which the nature of its business makes such
qualification or licensing necessary, except where the failure to be so
qualified or licensed would not reasonably be expected to result, individually
or in the aggregate, in a material adverse effect on Company’s condition,
financial or otherwise, or prospects or on the transactions contemplated herein.
(y)    Contributor has made available to Company, prior to the execution of this
Agreement, complete and accurate copies of the certificate of organization and
limited liability company agreement (or other similar documents) of each of the
Entities, in each case as amended to the date of this Agreement.
(z)    Tax Matters.
(i)    Contributor and each Entity has timely filed all Tax Returns required to
be filed with respect to the Properties (taking into account any extensions of
time within which to file such Tax Returns) and all such Tax Returns are
complete, true and accurate in all material respects, and Contributor and each
Entity has paid all those taxes owed with respect to the Properties (whether or
not shown as due and payable on any Tax Return), other than those that are being
contested in good faith, with respect to which adequate reserves have been set
aside on the books of Company.
(ii)    To the knowledge of Contributor, none of Contributor nor any of the
Entities is the subject of any audits, examinations, assessments or other
proceedings in respect of taxes with respect to the Properties, and none of
Contributor nor any of the Entities have received written notice of any audits
or proceedings with respect to the Properties;
(iii)    Contributor and each Entity has withheld and paid all taxes required to
have been withheld and paid with respect to the Properties in connection with
amounts paid or owing to any employee, independent contractor, creditor,
stockholder or other third party;
(iv)    There are no liens with respect to taxes upon any of the Entities or the
properties or assets, real or personal, tangible or intangible of any Entity
(other than liens for taxes that are not yet due or delinquent);
(v)    None of Contributor nor any of the Entities has participated in any
"listed transaction" within the meaning of Treasury Regulation Section
1.6011-4(b)(2);
(vi)    There is not in force and there has not been requested any waiver or
agreement for any extension of time with respect to the filing of any Tax Return




14









--------------------------------------------------------------------------------





required to be filed with respect to the Properties or for the assessment or
payment of any material Tax with respect to the Properties;
(vii)    There is no pending action, proceeding or investigation for assessment
or collection of Taxes, and no Tax assessment, deficiency or adjustment has been
asserted or proposed, with respect to the Properties;
(viii)    None of the Contributor nor any of the Entities (A) has been a member
of an affiliated group filing a combined, consolidated or unitary income Tax
Return (other than a group the common parent of which was the Contributor) or
(B) has any liability for the Taxes of any Person, as a transferee or successor,
by contract, or otherwise; and
(ix)    Each Entity has been properly classified as a disregarded entity for
federal tax purposes throughout the period from its formation through the date
hereof.
(aa)    Subject to Section 3.2 and except: (i) as otherwise provided herein;
(ii) for the Existing Loans; and (iii) as otherwise may be set forth in the Due
Diligence Materials, in a title report, or in owner’s policy of title insurance,
or a commitment for title insurance for a respective Real Property Asset, each
of the Entities identified on Schedule 2.1 holds good and indefeasible fee
simple title to the respective Real Property Assets identified on Schedule 2.1
set forth opposite such Entity’s name.
For purposes of this Agreement and any document delivered at Closing, whenever
the phrases “to the best of Contributor’s knowledge”, or the “knowledge” of
Contributor or words of similar import are used, they shall be deemed to refer
to the current, actual, conscious knowledge only, and not any implied, imputed
or constructive knowledge, without any independent investigation having been
made or any implied duty to investigate, of Doug Pyne and Dave Holeman. Such
individuals shall have no personal liability under this Agreement or otherwise
with respect to the Property.
Section 6.2.    Changes in Contributor Representations/Waiver. Notwithstanding
anything to the contrary contained herein, Company acknowledges that Company
shall not be entitled to rely on any representation made by Contributor in this
Agreement to the extent, prior to or at Closing, Company shall have current and
actual knowledge of any information that is contradictory to such representation
or warranty. In furtherance thereof, Company agrees that Contributor shall have
no liability with respect to any of the foregoing representations and warranties
or any representations and warranties made in any other document executed and
delivered by Contributor to Company to the extent that, prior to the Closing,
Company discovers or learns of information (from whatever source, including
without limitation any property manager, any estoppel certificate, as a result
of Company’s due diligence tests, investigations and inspections of the
Property, or from disclosure by Contributor or Contributor’s Parties) that
contradicts any such representations and warranties, or renders any such
representations and warranties untrue or incorrect, and Company nevertheless
consummates the transaction contemplated by this Agreement.




15









--------------------------------------------------------------------------------





Section 6.3.    Representations and Warranties of Company. Company hereby makes
the following representations and warranties:
(a)    Company is a limited partnership duly organized and validly existing
under the laws of the State of Delaware. Company further represents and warrants
to Contributor that this Agreement and all documents executed by Company that
are to be delivered to Contributor at Closing are duly authorized, executed and
delivered by Company, and constitute valid and legally binding obligations of
Company, enforceable in accordance with their terms.
(b)    (i)    Neither the execution of this Agreement nor the carrying out by
the Company of the transactions contemplated herein will result in any violation
of or be in conflict with (A) the Partnership Agreement or any other instruments
pursuant to which Company was organized and/or operates, (B) any applicable law,
rule or regulation of a Governmental Authority assuming that all consents,
approvals, authorizations and other actions described in Section 6.3(b)(ii) have
been obtained and all filings and obligations described in Section 6.3(b)(ii)
have been made, or (C) any provision of any instrument, agreement or order to
which Company is a party or to which Company or any property owned by Company is
subject, except with respect to clauses (B) or (C) for such violations or
conflicts as would not, individually or in the aggregate, have a material
adverse effect on Company’s condition, financial or otherwise, or prospects or
on the transactions contemplated herein.
(i)    The execution of this Agreement does not, and the carrying out by Company
of the transactions contemplated herein will not, require consent, approval,
authorization or permit of, or filing with, or notification to any Governmental
Authority, except for (1) applicable requirements, if any of state and federal
securities laws and state takeover laws, (2) the filing of appropriate documents
with the relevant jurisdictions in which Company and the REIT are qualified to
do business; (3) filings as may be required in connection with transfer taxes,
and (4) where the failure to obtain such consents, approvals, authorizations or
permits, or to make such filings or notifications, would not, individually or in
the aggregate, have a material adverse effect on Company’s condition, financial
or otherwise, or prospects or on the transactions contemplated herein.
(c)    Company has not (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing, of any involuntary petition by Company’s creditors, (iii) suffered the
appointment of a receiver to take possession of all, or substantially all, of
Company’s assets, (iv) suffered the attachment or other judicial seizure of all,
or substantially all, of Company’s assets, (v) admitted in writing its inability
to pay its debts as they come due or (vi) made an offer of settlement, extension
or composition to its creditors generally.
(d)    Assuming the accuracy of Contributor’s representations and warranties
contained in this Agreement, no registration under the Act is required for the
offer and sale of the OP Units by Company to Contributor under this Agreement.




16









--------------------------------------------------------------------------------





(e)    Company is not, and immediately after the Closing will not be, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
(f)    (i) Company is not acting, directly or indirectly for, or on behalf of,
any person, group, entity or nation named by any Executive Order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism)
or the United States Treasury Department as a terrorist, “Specially Designated
National and Blocked Person,” or other banned or blocked person, entity, or
nation pursuant to any law that is enforced or administered by the Office of
Foreign Assets Control, and is not engaging in this transaction, directly or
indirectly, on behalf of, or instigating or facilitating this transaction,
directly or indirectly, on behalf of, any such person, group, entity or nation;
(ii) Company is not engaging in this transaction, directly or indirectly, in
violation of any laws relating to drug trafficking, money laundering or
predicate crimes to money laundering; and (iii) none of the funds of Company
have been or will be derived from any unlawful activity with the result that the
investment of direct or indirect equity in Company or the Property is prohibited
by law or that the transaction or this Agreement is or will be in violation of
law.
(g)    Company has been properly classified as a partnership or disregarded
entity for federal tax purposes throughout the period from its formation through
the date hereof.
(h)    Neither Company nor, to Company’s knowledge, any person acting on behalf
of Company, has offered or sold any of the OP Units by any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Act) in connection with the offer or sale of any of the OP Units.
Section 6.4.    Representations and Warranties of REIT. REIT hereby makes the
following representations and warranties:
(a)    The REIT is a Maryland real estate investment trust (not including for
federal income tax purposes) duly organized and validly existing under the laws
of the State of Maryland. REIT further represents and warrants to Contributor
that this Agreement (i) has been duly authorized, executed and delivered by the
REIT, and (ii) constitutes a valid and legally binding obligation of the REIT,
enforceable in accordance with its terms.
(b)    (i)    Neither the execution of this Agreement nor the carrying out by
the REIT of the transactions contemplated herein will result in any violation of
or be in conflict with (A) the Declaration of Trust or any other instruments
pursuant to which the REIT was organized and/or operates, (B) any applicable
law, rule or regulation of a Governmental Authority assuming that all consents,
approvals, authorizations and other actions described in Section 6.4(b)(ii) have
been obtained and all filings and obligations described in Section 6.4(b)(ii)
have been made; or (C) any provision of any instrument, agreement or order to
which the REIT is a party or to which the REIT or any property owned by the REIT
is subject, except with respect to clauses (B) or (C) for such violations or
conflicts as would not, individually or in the aggregate, have a material
adverse effect on the REIT’s condition, financial or otherwise, or prospects or
on the transactions contemplated herein




17









--------------------------------------------------------------------------------





(i)    The execution of this Agreement does not, and the carrying out by the
REIT of the transactions contemplated herein will not, require consent,
approval, authorization or permit of, or filing with, or notification to any
Governmental Authority, except for (1) applicable requirements, if any of state
and federal securities laws and state takeover laws, (2) the filing of
appropriate documents with the relevant jurisdictions in which Company and the
REIT are qualified to do business; (3) filings as may be required in connection
with transfer taxes, and (4) where the failure to obtain such consents,
approvals, authorizations or permits, or to make such filings or notifications,
would not, individually or in the aggregate, have a material adverse effect on
the REIT’s condition, financial or otherwise, or prospects or on the
transactions contemplated herein.
(c)    The REIT is not, and immediately after the Closing will not be, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
Section 6.5.    Survival of Representations and Warranties.
(a)    Except as otherwise specifically set forth in this Agreement or the
Closing Documents, the representations and warranties of Contributor, Company
and the REIT contained herein or in any Closing Document shall survive only
until the date that is twelve (12) months following the Closing Date; provided,
however that the representations and warranties of (i) Contributor set forth in
Sections 6.1(c), 6.1(e), 6.1(r), 6.1(s), 6.1(t), 6.1(u) and 6.1(v)
(collectively, the “Fundamental Representations”), (ii) Company set forth in
Sections 6.3(a), 6.3(d), 6.3(g) and 6.3(h). and (iii) the REIT set forth in
Section 6.4(a) shall each survive the Closing for a period of thirty-six (36)
months following the Closing Date, after which respective timeframe such
representations and warranties will terminate.
(b)    Any Claims that one party (the “Indemnified Party”) may have at any time
against the other party (the “Indemnifying Party”) for a breach of any such
representation or warranty, whether known or unknown, with respect to which a
Claim Notice has not been delivered to the Indemnifying Party on or prior to the
survival periods set forth in Section 6.5(a) above (the “Expiration Date”) shall
not be valid or effective. For the avoidance of doubt, on the applicable
Expiration Date, the Indemnifying Party shall be fully discharged and released
(without the need for separate releases or other documentation) from any
liability or obligation to Indemnified Party and any other Contributor Party or
Company Party, as applicable, and/or their respective successors and assigns
with respect to any Claims or any other matter relating to this Agreement, any
Closing Document or the Property, except solely for those matters that are then
the subject of a pending Claim Notice timely delivered by the Indemnifying Party
to the Indemnified Party. Any Claims that the Indemnified Party may have at any
time against the Indemnifying Party for a breach of any such representation or
warranty, whether known or unknown, with respect to which a Claim Notice has
been delivered to the Indemnifying Party on or prior to the applicable
Expiration Date may be the subject of subsequent litigation brought by the
Indemnified Party against the Indemnifying Party, but only if such litigation is
commenced against the Indemnifying Party on or prior to the date that is ninety
(90) days following the Expiration Date (the “Claim




18









--------------------------------------------------------------------------------





Bar Date”). For the avoidance of doubt, on the Claim Bar Date, the Indemnifying
Party shall be fully discharged and released (without the need for separate
releases or other documentation) from any liability or obligation to the
Indemnified Party and/or its successors and assigns with respect to any Claims
or any other matter relating to this Agreement, any Closing Document or the
Property, except solely for those matters that are the subject of litigation by
the Indemnified Party against the Indemnifying Party that is pending on the
Claim Bar Date. In the event the ninety (90) day time period establishing the
Claim Bar Date is held invalid or unenforceable by a court of competent
jurisdiction, the Parties agree that: (i) the Claim Bar Date shall instead be
the date that is two (2) years and one (1) day after the Closing Date, except
that the Claim Bar Date with respect to a Claim related to or arising out of a
breach of a Fundamental Representation shall instead be the date that is four
(4) years and one (1) day after the Closing Date; and (ii) such holding shall
not affect any other covenants, agreements, conditions, provisions or terms of
this Section or this Agreement. All of the foregoing limitations shall survive
Closing.
Section 6.6.    Brokers. Contributor and Company represent and warrant to each
other that no broker or finder, other than JMP Securities LLC (“JMP”), whose
fees will be the responsibility of Contributor pursuant to a separate agreement
between JMP and Contributor, was utilized by Contributor or Company in arranging
or bringing about this transaction and that there are no claims or rights for
brokerage commissions or finders’ fees in connection with the transactions
contemplated hereby by any other person or entity. If any other person brings a
claim for a commission or finder’s fee based upon any contact, dealings or
communication with Company or Contributor, then the party through whom such
person makes its claim shall defend the other party (the “Indemnified Party”)
from such claim, and shall indemnify the Indemnified Party and hold the
Indemnified Party harmless from any and all costs, damages, claims, liabilities
or expenses (including without limitation, reasonable attorneys’ fees and
disbursements) incurred by the Indemnified Party in defending against the claim.
The provisions of this Section 6.6 shall survive the Closing.
ARTICLE VII
CLOSING, DELIVERIES AND PRORATIONS
Section 7.1.    Closing. The Closing hereunder shall occur at 9:00 a.m. Central
Time on the date hereof and delivery of all items to be made at the Closing
under the terms of this Agreement shall be made as of such time (the “Closing
Date”). Except as otherwise permitted under this Agreement, such date and time
may not be extended without the prior written approval of both Contributor and
Company.
Section 7.2.    Intentionally Deleted.
Section 7.3.    Closing Deliveries.
(a)    At or before Closing, Contributor shall deliver, or cause to be
delivered, to Company the following items for each Property, if applicable:
(i)    a Rent Roll dated as of five (5) days of the date hereof.




19









--------------------------------------------------------------------------------





(ii)    an executed and acknowledged counterpart of that certain Tax Protection
Agreement substantially in the form attached hereto as Exhibit “A” (“Tax
Protection Agreement”), dated the date hereof;
(iii)    executed and acknowledged counterparts of those certain management
agreements substantially in the form attached hereto as Exhibit “B”
(collectively, the “Management Agreement”), dated the date hereof;
(iv)    an executed and acknowledged counterpart of that certain OP Unit
Purchase Agreement substantially in the form attached hereto as Exhibit “C” (the
“OP Unit Purchase Agreement”);
(v)    executed and acknowledged counterparts of the Accredited Investor
Questionnaire in the form attached hereto as Exhibit “D”;
(vi)     documents conveying all of Contributor’s interest in each of the
Entities to Company; and
(vii)    such other documents as may be specifically required under this
Agreement, and such other customary documents as shall be necessary and
appropriate to effect the Closing.
(b)    At or before Closing, Company shall deliver to Contributor the following
items for each Property, if applicable:
(i)    the Contribution Consideration;
(ii)    a duly executed counterpart of such disclosures and reports as are
required of Company by applicable state and local law in connection with the
conveyance of the Property;
(iii)    the Tax Protection Agreement, executed by Company and the REIT;
(iv)    duly executed counterparts of the Management Agreement;
(v)    an executed and acknowledged counterpart of the OP Unit Purchase
Agreement;
(vi)    an assumption of the Existing Loans in the form or forms required by the
Existing Lenders; and
(vii)    such other documents as may be specifically required under this
Agreement, and such other customary documents as shall be necessary and
appropriate to effect the Closing.




20









--------------------------------------------------------------------------------





(c)    If not previously provided to Company, Contributor shall deliver to
Company originals of the Leases (if originals are in Contributor’s possession or
control) promptly following the Closing Date.
(d)    The form documents attached as exhibits to this Agreement are deemed
acceptable to Company and Contributor. Company and Contributor shall each
deposit such other instruments as are reasonably required to consummate the
contribution of the Properties in accordance with the terms hereof.
Section 7.4.    Prorations. With respect to each Property, the following shall
be adjusted between Contributor and Company and shall be prorated as of 12:01
A.M. local time on the Closing Date as if Company was the owner of the Property
for the entire Closing Date:
(a)    Base rents (and, subject to Section 7.4(d) below, reimbursements for
operating expenses, insurance, and Real Estate Taxes) payable under the Leases
(the “Rents”) for the month of Closing shall be prorated as of the Closing Date,
except that no proration shall be made for Rents which are due as of the Closing
Date but which have not been paid by Tenants as of the Closing Date (hereinafter
called the “Delinquent Rents”). Any Delinquent Rents collected after the Closing
shall be applied as follows: (i) first, to the calendar month for which the
payment is made; (ii) second, to post-Closing delinquencies owed to Company;
(iii) third, to Company’s costs of collecting post-Closing delinquencies, and
(iv) fourth, to pre-Closing delinquencies owed to Contributor. For a period of
one hundred twenty (120) days after the Closing, Company shall use reasonable
efforts to collect any Delinquent Rents that accrued prior to the Closing Date
and to collect from the Defaulting Tenants any delinquent amounts for base
rents, additional rents, percentage rents and other Tenant charges, damages, or
costs for the period prior to the Closing or otherwise owed and immediately pay
to Contributor any such amounts actually collected. Without limiting the
foregoing, Contributor shall have the right to pursue all remedies against any
Tenant or Defaulting Tenant to collect Delinquent Rents, provided that
Contributor may not seek as a remedy in any litigation against a Tenant the
termination of any Lease or the dispossession of any Tenant. Contributor and
Company each agrees to forward any Rents received by it after the Closing Date
to the other, if and as applicable hereunder, for application in accordance with
the provisions hereof. This Section 7.4(a) shall survive Closing.
(b)    Real Estate Taxes due and payable in the calendar year of Closing
relating to the Property shall be prorated as of the Closing Date except to the
extent payable or reimbursable by Tenants on an annual or semi-annual basis. If
the Closing shall occur before the Real Estate Tax rate is fixed for the then
current year, the apportionment of Real Estate Taxes shall be made on the basis
of the Real Estate Tax rate for the immediately preceding year applied to the
latest assessed valuation of the Property, provided that, if the Real Estate
Taxes actually due for the current year are more or less than the Real Estate
Taxes for the preceding year, then within thirty (30) days after the issuance of
the then current year’s Real Estate Tax bill, Contributor and Company shall
adjust the proration of such Real Estate Taxes and Contributor or Company, as
the case may be, shall pay to the other any amount required as a result of such
adjustment.




21









--------------------------------------------------------------------------------





(c)    All items of expense for the Property, including but not limited to
utility charges, maintenance charges, and charges under the Contracts (but
excluding any such charges paid or payable directly by Tenants to parties other
than Contributor), shall be prorated as of Closing Date. Contributor and Company
shall cooperate to arrange for final utility readings as close to the Closing
Date as possible and the issuance of a final bill to Contributor with Company
being designated the billing party in lieu of Contributor for all utilities that
may be in the name of Contributor from and after the Closing Date. Contributor
shall be entitled to retain any deposits of Contributor held by utility
companies with respect to the Property.
(d)    Contributor shall be entitled to receive and retain all amounts payable
by Tenants as estimated payments for Real Estate Taxes, operating expenses and
other pass-through items through the Closing Date. On or before the date that is
three (3) days prior to the Closing Date, Contributor shall provide Company with
an operating expense statement setting forth (i) the actual costs incurred by
Contributor for Real Estate Taxes, operating expenses and other pass-through
items during Contributor’s period of ownership that are reimbursable to
Contributor, as landlord, by Tenants under the Leases for calendar years 2015
and 2016 (collectively, the “Reimbursable Expenses”); (ii) the Tenant
reimbursements for such amounts actually paid to Contributor by Tenants for
calendar years 2015 and 2016 (“Actual Tenant Reimbursements”); and (iii) a
reconciliation of the difference between the two (i.e., establishing that the
Reimbursable Expenses were either more or less than the Actual Tenant
Reimbursements). Company shall be responsible for calculating the year-end
reconciliations of Tenant reimbursements of such amounts for calendar year 2016
and shall deliver such calculations to Contributor no later than April 1, 2017.
Any amount due Contributor pursuant to the foregoing calculations (in the event
the Actual Tenant Reimbursements are less than the Reimbursable Expenses) or
Company (in the event the Actual Tenant Reimbursements are more than the
Reimbursable Expenses), as the case may be, shall be paid by Company to
Contributor or by Contributor to Company, as the case may be, on or before April
30, 2017. Company shall use good faith, commercially reasonable efforts to
collect any additional Tenant reimbursements due from Tenants; provided,
however, that Company shall not be required to sue any Tenant for such amount or
dispossess any Tenant from its premises.
(e)    Except as otherwise provided in Section 7.4(b), in the case of any Taxes
that are imposed on a periodic basis and are payable for any Tax period that
begins on or before the Closing Date and ends after the Closing Date (a
“Straddle Period”), the portion of such Tax which relates to the Tax period (or
portion thereof) ending on or prior to the Closing Date (the “Pre-Closing
Period”) shall be (i) in the case of any Taxes other than Taxes based upon or
related to income, gains or receipts (including sales and use Tax), or
employment or payroll Taxes, be deemed to be the amount of such Tax for the
entire Straddle Period multiplied by a fraction, the numerator of which is the
number of days in the Straddle Period ending on the Closing Date and the
denominator of which is the number of days in the entire Straddle Period, and
(ii) in the case of any Tax based upon or related to income, gains or receipts
(including sales and use Tax), or employment or payroll Taxes, be deemed equal
to the amount which would be payable if the Straddle Period ended on the Closing
Date




22









--------------------------------------------------------------------------------





based on an interim closing of the books. After the Closing, Contributor shall,
be responsible for and shall indemnify the Company (and each of its members) and
hold it harmless from and against: (x) all Taxes relating to the Properties for
all Pre-Closing Periods, (y) with respect to any Straddle Period, all Taxes
relating to the Properties attributable to the portion of such Straddle Period
that ends on and includes the Closing Date, and (z) any and all Taxes of any
Person imposed on any of the Entities or any member of the Entities as a
transferee or successor, by contract or otherwise, which Taxes relate to an
event or transaction occurring before the Closing.
(f)    Contributor shall calculate the prorations contemplated by this Section
7.4 for Closing. The parties shall cooperate in the review and finalization of
such prorations for Closing. Company and Contributor shall each be provided,
upon request, the opportunity to review appropriate supporting financial records
of the other or their respective property manager pertaining to the proration
statements and the Closing and final reconciliations contemplated above.
(g)    The obligations of Contributor and Company under this Section 7.4 shall
survive for the longer of (i) one (1) year from the Closing Date, or (ii) three
(3) months following the final reconciliation payment date set forth in Section
7.4(d) above.
Section 7.5.    Security Deposits. Contributor shall pay to Company, as a credit
against the Contribution Consideration, the amount of any cash security actually
held by Contributor pursuant to the Leases and not yet refunded to Tenants or
applied pursuant to the Leases. With respect to any security deposits that are
held in the form of letters of credit or any form other than cash, Contributor
shall deliver to Company at the Closing the original letters of credit or other
applicable documents together with such original transfer and assignment
documentation as may be necessary for Company to thereafter effect the transfer
of each letter of credit or other non-cash security deposit to Company, provided
that any transfer fees or other costs shall be borne by Company.
Section 7.6.    Leasing Costs.
(a)    At or prior to Closing, Contributor shall either pay or provide Company a
credit against the Contribution Consideration in an amount equal to all third
party leasing commissions which are or become payable prior to Closing with
respect to the Leases.
(b)    In the event that there are any unpaid costs for tenant improvement work
or unpaid tenant improvement allowances with respect to any Lease as of the
Closing Date (if any), then at Closing Company shall receive a credit towards
the Contribution Consideration for any such unpaid amounts, and Contributor
shall have no further responsibility for such costs or allowances.
Section 7.7.    Closing Costs.
(a)    Contributor and Company agree to pay closing costs as indicated in this
Agreement. At Closing, Contributor shall pay (i) the costs of releasing all
judgments and




23









--------------------------------------------------------------------------------





Encumbrances that are required to be released by Contributor and of recording
such releases other than the Existing Loans and Credit Facility, and (ii) all
other costs to be paid by Contributor under this Agreement. At Closing, Company
shall pay (i) the cost of any survey requested by Company, (ii) the premium for
any owner’s policy for Company and for any title endorsements or affirmative
coverage requested by Company, (iii) the fees charged by any Existing Lenders
for consents or loan assumptions in connection with the Existing Loans and
Credit Facility, and (iv) all other costs to be paid by Company under this
Agreement.
(b)    Except as otherwise provided for in this Agreement, Contributor and
Company will each be solely responsible for and bear all of their own respective
expenses, including without limitation all expenses of legal counsel,
accountants, and other advisors incurred at any time in connection with pursuing
or consummating the transaction contemplated herein.
(c)    Any other closing costs not specifically designated as the responsibility
of either party in this Agreement shall be paid by Contributor and Company
according to the usual and customary allocation of the same for similar
transactions in the applicable jurisdiction in which a Property is located,
including without limitation any state, county or local documentary, franchise
or transfer taxes. Company and Contributor agree that, given the de minimis
amount of Personal Property included within the Properties, no portion of the
Contribution Consideration is allocable or attributable to such Personal
Property.
Notwithstanding the foregoing, at Closing, Contributor agrees to pay Company’s
actual out of pocket (i) closing costs in connection with this transaction, and
(ii) expenses of legal counsel, accountants, and other advisors incurred in
connection with negotiating and completing the transaction, up to a maximum
commitment of Seven Hundred Fifty Thousand and NO/100 Dollars ($750,000.00) in
exchange for Company issuing to Contributor at Closing OP Units, in addition to
the Contribution Consideration, at an agreed upon value of $1.331 per OP Unit
based upon the dollar amount of costs for items (i) and (ii) paid by Contributor
on behalf of Company.
ARTICLE VIII
REMEDIES
Section 8.1.    Limitations on Liability.
(a)    Notwithstanding anything to the contrary set forth in this Agreement, in
no event shall Contributor or Company be liable to the other for any
consequential, special or punitive damages as a result of any breach of or
default under this Agreement or any of the Closing Documents.
(b)    Notwithstanding any provision to the contrary in this Agreement or in any
of the Closing Documents, (i) Contributor shall have no liability whatsoever
with respect to any Claims suffered or incurred by, asserted or assessed
against, or imposed upon Company or any Company Party under or with respect to
this Agreement or any Closing Document (including, without limitation, for any
breach of any representation, warranty or covenant by Contributor), except to
the extent (and only to the extent) that the amount of




24









--------------------------------------------------------------------------------





such Claims exceeds Thirty Thousand Dollars ($30,000.00) (the “Threshold
Amount”); and (ii) in no event shall the total aggregate liability of
Contributor and any Contributor Parties for any or all Claims with respect to
the entirety of the Properties and the transactions contemplated by this
Agreement exceed the sum of three and one-half percent (3.5%) of the
Contribution Consideration (the “Maximum Amount”). Company shall not make any
Claim or deliver any Claim Notice unless Company in good faith believes the
Claims would exceed the Threshold Amount provided in this Section 8.1, and
Company shall not seek or receive for such Claims any remedies or awards which
individually or in the aggregate would exceed the Maximum Amount.
Section 8.2.    The terms, provisions and limitations of Section 3.3, Articles
V, VI and VII, this Article VIII, and Articles IX, X, XI, and XII shall survive
the Closing in accordance with their terms.
ARTICLE IX
PUBLICITY; CONFIDENTIALITY
Section 9.1.    Publicity. Except for any limited disclosures which are
reasonably necessitated or required by law or regulation (including without
limitation regulations of the SEC), neither Contributor nor Company shall issue
or cause or permit its Affiliates to issue any press release or public statement
(a “Release”) with respect to the transactions contemplated by this Agreement
without the prior consent of the other party, which consent shall not be
unreasonably withheld, conditioned or delayed. If either party desires to issue
a Release, such party shall, at least three (3) Business Days prior to the
issuance of the same, deliver a copy of the proposed Release to the other party
for its review and comment. If no objection or comments are provided by the
other party within such period, consent to the Release shall be deemed to have
been given. Notwithstanding the foregoing, following Closing, a party may issue
a general announcement that does not specifically identify (or readily permit
the specific identification of) the Property, the other party to the
transaction, or the Contribution Consideration, acknowledging that a sale or
acquisition, as applicable, of a real estate asset of the general type of the
subject property has occurred by the announcing party. The provisions of this
Section 9.1 shall survive the Closing.
Section 9.2.    Confidentiality.
(a)    Contributor has provided Confidential Information (as defined below) in
connection with Company’s evaluation of the transaction and the Properties. As
used in this Section 9.2, “Representatives” means the officers, employees,
partners, members, agents, Affiliates, consultants, contractors, attorneys and
advisors; and “Confidential Information” means all information that is
confidential, proprietary or otherwise not generally available to the public and
that is either (i) furnished by or on behalf of Contributor to Company or
Company’s Representatives, or (ii) is developed, discovered, determined or
otherwise made known to or by Company or Company’s Representatives through, as a
result of, or in connection with Company’s due diligence investigations of and
regarding the Properties. “Confidential Information” shall include the contents
and provisions of this Agreement, including without limitation the amount of
consideration being paid by Company for the Properties, but shall not include
material or information that was or becomes




25









--------------------------------------------------------------------------------





known or available to Company, free of any other confidentiality obligations,
outside of this Agreement. Company agrees to keep the Confidential Information
strictly confidential and shall not disclose, permit the disclosure of, release,
disseminate or transfer, whether written or orally or by any other means, such
Confidential Information, in whole or in part, in any manner; provided, however,
that Company may make such limited disclosures, (i) strictly on a “need-to-know”
basis, to its Representatives as may reasonably be required in connection with
Company’s evaluation of the Properties, and (ii) as required by applicable law,
regulation or legal process. Company agrees that it will instruct each of its
Representatives to maintain the confidential nature of the Confidential
Information and treat the Confidential Information in the manner required under
this Agreement. Company shall be responsible for ensuring the compliance of all
of its Representatives with the terms of this Agreement. Company shall take all
appropriate measures to safeguard the confidentiality and avoid any disclosure
of Confidential Information to any unauthorized person by Company or its
Representatives. No license is hereby granted, directly or indirectly, to any of
the Confidential Information.
(b)    Company has provided Company Confidential Information (as defined below)
in connection with Contributor’s evaluation of the transaction. As used in this
Section 9.2, “Company Confidential Information” means all information that is
confidential, proprietary or otherwise not generally available to the public and
that is either (i) furnished by or on behalf of Company to Contributor or
Contributor’s Representatives, or (ii) is developed, discovered, determined or
otherwise made known to or by Contributor or Contributor’s Representatives
through, as a result of, or in connection with Contributor’s due diligence
investigations of Company and the REIT. “Company Confidential Information” shall
include the contents and provisions of this Agreement, including without
limitation the amount of consideration being paid by Company for the Properties,
but shall not include material or information that was or becomes known or
available to Contributor, free of any other confidentiality obligations, outside
of this Agreement. Contributor agrees to keep the Company Confidential
Information strictly confidential and shall not disclose, permit the disclosure
of, release, disseminate or transfer, whether written or orally or by any other
means, such Company Confidential Information, in whole or in part, in any
manner; provided, however, that Contributor may make such limited disclosures,
(i) strictly on a “need-to-know” basis, to its Representatives as may reasonably
be required in connection with Contributor’s evaluation of the transaction, and
(ii) as required by applicable law, regulation or legal process. Contributor
agrees that it will instruct each of its Representatives to maintain the
confidential nature of the Company Confidential Information and treat the
Company Confidential Information in the manner required under this Agreement.
Contributor shall be responsible for ensuring the compliance of all of its
Representatives with the terms of this Agreement. Contributor shall take all
appropriate measures to safeguard the confidentiality and avoid any disclosure
of Company Confidential Information to any unauthorized person by Contributor or
its Representatives. No license is hereby granted, directly or indirectly, to
any of the Company Confidential Information.
(c)    Nothing contained in this Section 9.2 shall preclude or limit either
party from disclosing or accessing any information otherwise deemed confidential
under this Section




26









--------------------------------------------------------------------------------





9.2 in connection with the party’s enforcement of its rights following a
disagreement hereunder or in response to lawful process or subpoena or other
valid or enforceable order of a court of competent jurisdiction or any filings
with Governmental Authorities required by reason of the transactions provided
for herein. Company or Contributor, as applicable, shall immediately notify the
other party of any request, court order or subpoena seeking or requiring
disclosure of Confidential Information or Company Confidential Information, as
applicable, and shall cooperate with legal counsel for the other party in the
appeal or challenge of any such order or subpoena. Company and Contributor may
disclose Confidential Information and Company Confidential Information,
respectively, to the extent required to be disclosed pursuant to court order or
subpoena, but only after the other party has exhausted any lawful and timely
appeal or challenge that such party may elect to file or make in connection with
such court order or subpoena.
(d)    It is further understood and agreed that money damages would not be a
sufficient remedy for any breach of the confidentiality provisions of this
Agreement by either Company or Contributor or their respective Representatives
and each shall be entitled to equitable relief, including injunction and
specific performance, as a remedy for any such breach. The confidentiality
covenants and obligations set forth herein shall survive Closing for a period of
twelve (12) months following the Closing Date.
ARTICLE X
UPREIT STRUCTURE
Section 10.1.    UPREIT Transfer. In connection with the contribution of the
Entities, (a) Company shall issue an aggregate of 13,591,764 OP Units to
Contributor at Closing at an agreed upon value of $1.331 per OP Unit regardless
of the actual trading or closing price of the REIT Shares at Closing, (b)
Company shall issue additional OP Units to Contributor at Closing pursuant to
Section 7.7 hereof at an agreed upon value of $1.331 per OP Unit regardless of
the actual trading or closing price of the REIT Shares at Closing, (c) Company
shall issue up to $3,000,000 of OP Units to Contributor from time to time
pursuant to the OP Unit Purchase Agreement at an agreed upon value of $1.331 per
OP Unit regardless of the actual trading or closing price of the REIT Shares at
the time of issuance, and (d) Company shall cause Contributor to be admitted as
a limited partner of the Partnership. References to “OP Units” in this Article X
include all OP Units to be acquired pursuant to this Agreement (including
pursuant to Section 7.7 hereof) and pursuant to the OP Unit Purchase Agreement.
The OP Units shall be evidenced (i) by an amendment to Exhibit A of the
Partnership Agreement showing Contributor as a limited partner holding such OP
Units and having an Initial Capital Account (as that term is defined in the
Partnership Agreement) of $18,090,638 under the heading “Initial Capital
Account.”
Section 10.2.    No physical certificates shall be issued to evidence any OP
Units unless Company elects to issue certificates to all other limited partners.
Any certificate representing OP Units (and any certificates representing REIT
Shares issuable, in certain circumstances, upon redemption of OP Units (unless
registered in accordance with applicable securities laws)) deliverable to
Contributor pursuant to this Agreement shall bear the following legend:




27









--------------------------------------------------------------------------------





THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE
OF SUCH REGISTRATION, UNLESS IN THE OPINION OF COUNSEL SATISFACTORY TO
[PILLARSTONE CAPITAL REIT OPERATING PARTNERSHIP LP] [PILLARSTONE CAPITAL REIT]
THE PROPOSED SALE, TRANSFER OR OTHER DISPOSITION MAY BE EFFECTED WITHOUT
REGISTRATION UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES OR
“BLUE SKY” LAWS.
Section 10.3.    Redemption Rights and Restrictions on Transfer.
(a)    Contributor may, in accordance with the Partnership Agreement, tender,
from time to time, OP Units for redemption by Company or the REIT for cash, or
at the REIT’s election, for REIT Shares, in accordance with the Partnership
Agreement.
(b)    Notwithstanding anything to the contrary in this Agreement, Contributor
agrees that it shall be bound by the Partnership Agreement and no Transfer shall
be made unless it is permitted under the Partnership Agreement.
ARTICLE XI
REGISTRATION RIGHTS
Section 11.1.    References to “OP Units” in this Article XI include all OP
Units to be acquired pursuant to this Agreement (including pursuant to Section
7.7 hereof) and pursuant to the OP Unit Purchase Agreement. On or prior to the
date that is eighteen (18) months after the Closing Date (the “Measurement
Date”), the REIT shall file (or amend or supplement an existing registration
statement) a shelf registration statement (the “Registration Statement”) under
Rule 415 of the Act, or any similar rule that may be adopted by the SEC, for the
purpose of registering (a) the issuance of REIT Shares issuable upon exchange of
the OP Units (the “Redemption Shares”) and (b) the offer and resale by the
Holders (as defined below) of the Registrable Shares (as defined below) on a
delayed or continuous basis pursuant to Rule 415. The REIT shall use
commercially reasonable efforts to cause the Registration Statement to be
declared effective by the SEC as promptly as reasonably practicable after the
filing thereof, and to keep such Registration Statement (or a successor
registration statement filed with respect to the Registrable Shares, which shall
be deemed to be included within the definition of Registration Statement for
purposes of this Agreement) continuously effective for a period ending when all
Redemption Shares covered by the Registration Statement are no longer
Registrable Shares. In connection therewith, the REIT shall use commercially
reasonable efforts to:
(a)    comply as to form in all material respects with the requirements of the
applicable Registration Statement form and include or incorporate by reference
all financial statements required by the SEC to be filed therewith or
incorporated by reference therein;




28









--------------------------------------------------------------------------------





(b)    prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection therewith (each, a
“Prospectus”), and use its commercially reasonable efforts to have such
amendments and supplements declared effective, if required, as soon as
practicable after filing, as may be (i) reasonably requested by the Holders to
reflect any specific plan of distribution or method of sale or (ii) necessary to
keep such Registration Statement effective for the maximum offering period
permitted under Rule 415 under the Act, or if earlier, until all of the
Redemption Shares covered by the Registration Statement have ceased to be
Registrable Shares, and to comply with the provisions of the Act with respect to
the disposition of such Registrable Shares in accordance with the intended
methods of distribution set forth in such Registration Statement;
(c)    within a reasonable time before filing such Registration Statement,
Prospectus or amendments or supplements thereto, furnish to one counsel selected
by the Holders of a majority of the Registrable Shares copies of such documents
proposed to be filed, which documents shall be subject to the reasonable review,
comment and approval of such counsel; provided, that the REIT shall not have any
obligation to modify any information if the REIT reasonably expects that so
doing would cause the Registration Statement, Prospectus or any amendment or
supplement thereto to contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statement therein not misleading.
(d)    notify each selling Holder, promptly after the REIT receives notice
thereof, of the time when such Registration Statement has been declared
effective or a supplement to any Prospectus forming a part of such Registration
Statement has been filed;
(e)    furnish to each selling Holder, without charge, such number of copies of
the Prospectus included in such Registration Statement (including each
preliminary Prospectus) and any supplement thereto (in each case including all
exhibits and documents incorporated by reference therein) and such other
documents as such Holder may reasonably request in order to facilitate the
disposition of the Registrable Shares then held by such Holder, and the REIT
hereby consents to the use of the Prospectus or any amendment or supplement
thereto by each of the selling Holders of Registrable Shares in connection with
the offering and sale of the Registrable Shares covered by the Prospectus or any
amendment or supplement thereto;
(f)    use commercially reasonable efforts to register or qualify the
Registrable Shares under such other securities or “blue sky” laws of such
jurisdictions as any selling Holder reasonably requests and do any and all other
acts and things which may be reasonably necessary or advisable to enable such
Holders to consummate the disposition in such jurisdictions of the Registrable
Shares owned by such Holders; provided, that the REIT shall not be required to
qualify as a foreign corporation or as a dealer in securities, or qualify
generally to do business, subject itself to general taxation or consent to
general service of process, in any jurisdiction where it would not otherwise be
required to do so but for this Section 11.1(f);




29









--------------------------------------------------------------------------------





(g)    notify each selling Holder, at any time when a Prospectus relating
thereto is required to be delivered under the Act, of the happening of any event
as a result of which the Prospectus included in such Registration Statement
contains an untrue statement of a material fact or omits any fact necessary to
make the statements therein not misleading in light of the circumstances in
which they were made, and, at the request of any such Holder, the REIT shall as
soon as practicable prepare a supplement or amendment to such Prospectus so
that, as thereafter delivered to the purchasers of such Registrable Shares, such
Prospectus shall not contain an untrue statement of a material fact or omit to
state any fact necessary to make the statements therein not misleading in light
of the circumstances in which they were made;
(h)    provide a transfer agent and registrar (which may be the same entity) for
all such Registrable Shares not later than the effective date of such
registration;
(i)    use its commercially reasonable efforts to cause such Registrable Shares
to be listed on each securities exchange on which the REIT Shares are then
listed;
(j)    otherwise comply with all applicable rules and regulations of the SEC and
make available to its security holders, as soon as reasonably practicable, an
earnings statement covering at least 12 months which shall satisfy the
provisions of Section 11(a) of the Act and Rule 158 thereunder;
(k)    without limiting Section 11.1(f) above, use commercially reasonable
efforts to cause such Registrable Shares to be registered with or approved by
such other Governmental Authorities as may be necessary by virtue of the
business and operations of the REIT to enable the Holders of such Registrable
Shares to consummate the disposition of such Registrable Shares in accordance
with their intended method of distribution thereof;
(l)    notify the Holders promptly of any request by the SEC for the amending or
supplementing of such Registration Statement or Prospectus or for additional
information;
(m)    advise the Holders, promptly after it shall receive notice or obtain
knowledge thereof, of the issuance of any stop order by the SEC suspending the
effectiveness of such Registration Statement or the initiation or threatening of
any proceeding for such purpose and promptly use its reasonable best efforts to
prevent the issuance of any stop order or to obtain its withdrawal at the
earliest possible moment if such stop order should be issued;
(n)    cooperate with the Holders of the Registrable Shares to facilitate the
timely preparation and delivery of certificates representing the Registrable
Shares to be sold pursuant to the Registration Statement or Rule 144 under the
Act (“Rule 144”) free of any restrictive legends and representing such number of
REIT Shares and registered in such names as the holders of the Registrable
Shares may reasonably request a reasonable period of time prior to sales of
Registrable Shares pursuant to the Registration Statement or Rule 144; provided,
that the REIT may satisfy its obligations hereunder without issuing physical
certificates through the use of The Depository Trust Company's Direct
Registration System; and




30









--------------------------------------------------------------------------------





(o)    otherwise use commercially reasonable efforts to take all other steps
necessary to effect the registration of the issuance and resale of such
Registrable Shares contemplated hereby.
Section 11.2.    In connection with and as a condition to the REIT’s obligations
under this Article XI, Contributor and any Holder agrees that:
(a)    it will provide in a timely manner to the REIT such information with
respect to the Holder as is reasonably required to complete the Registration
Statement or as otherwise reasonably required to comply with applicable
securities laws or regulations and requested by the REIT in writing, at least
twenty (20) Business Days in advance of the REIT’s anticipated filing of the
Registration Statement or any amendment or supplement thereto;
(b)    it will not offer or sell its Redemption Shares pursuant to the
Registration Statement until (1) such Redemption Shares have been included in
the Registration Statement and (2) it has received notice that the Registration
Statement covering such Redemption Shares, or any post-effective amendment
thereto, has been declared effective by the SEC, such notice to have been
satisfied by the posting by the SEC on www.sec.gov of a notice of effectiveness;
provided, however, that this Section 11.2(b) shall not impair any Person from
disposing of any Redemption Shares in accordance with Rule 144 or in any other
transaction that does not violate applicable securities laws and the
restrictions on transfer of Registrable Shares imposed by the Partnership
Agreement, the Declaration of Trust of the REIT or this Agreement; and
Section 11.3.    If the Board of Trustees of the REIT determines in its good
faith judgment, after consultation with counsel, that the use of the
Registration Statement, including any pre- or post-effective amendment thereto,
or the use of any prospectus contained in such Registration Statement, would
require the disclosure of important information that the REIT has a bona fide
business purpose for preserving as confidential or the disclosure of which, in
the judgment of the REIT, would impede the REIT’s ability to consummate a
significant transaction, then, upon written notice of such determination by the
REIT (which notice shall be deemed sufficient if given through the issuance of a
press release or filing with the SEC and, if such notice is not publicly
distributed, Contributor and any Holder agree to keep the subject information
confidential and acknowledges that such information may constitute material
non-public information subject to the applicable restrictions under securities
laws), the rights of Contributor to offer, sell or distribute its Registrable
Shares pursuant to such Registration Statement or prospectus or to require the
REIT to take action with respect to the registration or sale of any Registrable
Shares pursuant to a Registration Statement (including any action contemplated
by this Section 11.3 will be suspended until the date upon which the REIT
notifies the selling Holder in writing (which notice shall be deemed sufficient
if given through the issuance of a press release or filing with the SEC and, if
such notice is not publicly distributed, Contributor and any Holder agree to
keep the subject information confidential and acknowledges that such information
may constitute material non-public information subject to the applicable
restrictions under securities laws) that suspension of such rights for the
grounds set forth in this paragraph is no longer necessary; provided, however,
that the REIT may not suspend such rights for an aggregate period of more than
180 days in any 12-month period. In connection with




31









--------------------------------------------------------------------------------





the Registration Statement, the REIT and Company agree to indemnify each Holder
and each person who controls any Holder within the meaning of Section 15 of the
Act, to the maximum extent permitted by law, against all losses, claims,
damages, liabilities and expenses (including reasonable costs of investigation)
caused by any untrue, or alleged untrue, statement of a material fact contained
in the Registration Statement, preliminary prospectus or prospectus (as amended
or supplemented if the REIT shall have furnished any amendments or supplements
thereto) or caused by any omission or alleged omission, to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and shall reimburse such persons for any legal or other
expenses reasonably and actually incurred by any of them in connection with
investigating or defending any such loss, claim, action, damage or liability,
except insofar as such losses, claims, damages, liabilities or expenses are
caused by any untrue statement, alleged untrue statement, omission, or alleged
omission contained in information furnished in writing to the REIT by any Holder
for use therein. Contributor shall, to the maximum extent permitted by law,
indemnify the REIT and each officer, director and controlling person of the REIT
and Company for all losses, claims, damages, liabilities and expenses (including
reasonable costs of investigation) caused by any untrue, or alleged untrue,
statement or any omission, or alleged omission, contained in information
furnished in writing to the REIT or Company by Contributor for use in the
Registration Statement.
Section 11.4.    With a view to making available to the Holders of Registrable
Shares the benefits of Rule 144 and any other rule or regulation of the SEC that
may at any time permit a holder to sell securities of the REIT to the public
without registration, the REIT shall use commercially reasonable efforts to make
and keep current public information with respect to the REIT available, as those
terms are understood and defined in Rule 144, at all times after the Measurement
Date.
Section 11.5.    All expenses (other than underwriting discounts, selling
commissions and stock transfer taxes applicable to the sale of Registrable
Shares, and fees and disbursements of counsel for any Holder of Registrable
Shares) incurred by the REIT in complying with its obligations pursuant to this
Article XI and in connection with the registration and disposition of
Registrable Shares shall be paid by the REIT, including, without limitation, all
(i) registration and filing fees (including, without limitation, any fees
relating to filings required to be made with, or the listing of any Registrable
Shares on, any securities exchange or over-the-counter trading market on which
the Registrable Shares are listed or quoted); (ii) expenses of any audits
incident to or required by any such registration; (iii) fees and expenses of
complying with securities and “blue sky” laws (including, without limitation,
fees and disbursements of counsel for the REIT in connection with “blue sky”
qualifications or exemptions of the Registrable Shares); (iv) printing expenses;
(v) messenger, telephone and delivery expenses; (vi) fees and expenses of the
REIT's counsel and accountants; and (vii) Financial Industry Regulatory
Authority, Inc. filing fees (if any). In addition, the REIT shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Article XI (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties) and the expense of any annual audits.
Section 11.6.    The term “Registrable Shares” means (a) all REIT Shares issued
or issuable upon redemption of OP Units and (i) all REIT Shares issued as a
dividend or distribution on, in




32









--------------------------------------------------------------------------------





exchange for, or otherwise in respect of, REIT Shares that otherwise constitute
Registrable Shares (including as a result of combinations, recapitalizations,
mergers, consolidations, reorganizations or otherwise); provided, however, that
REIT Shares shall cease to be Registrable Shares with respect to any Holder (x)
at the time such Registrable Shares have been disposed of pursuant to a
Registration Statement, (y) at the time such Registrable Shares may be sold
pursuant to Rule 144 without volume or manner-of-sale restrictions and without
the requirement for the REIT to be in compliance with the current public
information requirement under Rule 144 or (z) at the time such Registrable
Shares cease to be outstanding or issuable upon the redemption of outstanding OP
Units.
Section 11.7.    Company shall not enter into any agreement, take any action, or
permit any change to occur, with respect to its securities that violates or
subordinates the rights expressly granted to the Holders of Registrable Shares
in this Article XI.
Section 11.8.    The provisions of this Article XI shall survive the Closing and
shall terminate and be of no further force or effect when there shall no longer
be any Registrable Shares outstanding or issuable upon the redemption of
outstanding OP Units (without regard to any limitations imposed upon the REIT on
the issuance of REIT Shares upon the exchange of outstanding OP Units);
provided, that the provisions of Sections 11.3 and 11.5 shall survive any such
termination.
Section 11.9.    Contributor may assign its rights under this Article XI to any
purchaser or transferee of OP Units or Registrable Shares in any transfer
thereof that does not violate the restrictions thereon contained in the
Partnership Agreement, the Declaration of Trust or this Agreement (including
Article X hereof); provided, that such purchaser or transferee shall, as a
condition to the effectiveness of such assignment, be required to execute a
joinder to this Agreement agreeing to be treated as a Holder whereupon such
purchaser or transferee shall have the benefits of, and shall be subject to the
restrictions contained in, this Agreement as if such purchaser or transferee had
originally been a party hereto, and the term “Holder” as used herein shall mean
Contributor and each such purchaser or transferee who, in either case, is then
holding Registrable Shares or OP Units that are or may become exchangeable for
Registrable Shares.
Section 11.10.    Notwithstanding any other provision of this Agreement, the
provisions of this Article XI may only be amended, modified, supplemented or
waived with the prior written consent of the Company and the Holders holding a
majority of the then-outstanding OP Units and Redemption Shares.




33









--------------------------------------------------------------------------------





ARTICLE XII
MISCELLANEOUS
Section 12.1.    Notices. Any notices required or permitted to be given
hereunder shall be given in writing and shall be delivered (a) in person, (b) by
certified mail, postage prepaid, return receipt requested, (c) by a commercial
overnight courier that guarantees next day delivery and provides a receipt, or
(d) by legible facsimile or by email (in either case, followed by hard copy
delivered in accordance with the preceding subsections (a)-(c)), and such
notices shall be addressed as follows:
To Company:    Pillarstone Capital REIT Operating Partnership LP
10011 Valley Forge Dr.
Houston, TX 77042
Attn: John J. Dee
Facsimile No.: (713) 465-8847
Email: JDee@visn.net
with copy to:            Locke Lord LLP
600 Travis Street, Suite 2800
Houston, TX 77002
Attn: David F. Taylor and Michelle Earley
Facsimile No.: (713) 223-3717
Email: DTaylor@lockelord.com
MEarley@lockelord.com
To Contributor:        Whitestone REIT Operating Partnership, LP
2600 South Gessner, Suite 500
Houston, TX 77063
Attn: David Holeman, Chief Financial Officer
Facsimile No.: (713) 465-8847
Email: dholeman@whitestonereit.com


with copy to:            Whitestone REIT Operating Partnership, LP
2600 South Gessner, Suite 500
Houston, TX 77063
Attn: Douglas Pyne, Esq.
Facsimile No.: (713) 465-8847
Email: dpyne@whitestonereit.com
with copies to:            Kutak Rock, LLP
8601 N. Scottsdale Road, Suite 300
Scottsdale, AZ 85253
Attn: Jason D. Stych, Esq.
Facsimile No.: (480) 429-5001
Email: jason.stych@kutakrock.com




34









--------------------------------------------------------------------------------





and
Morrison & Foerster LLP

2000 Pennsylvania Avenue, Suite 6000
Washington, DC 20006
Facsimile No: 202-785-7522
Attn: David P. Slotkin
Email: dslotkin@mofo.com


or to such other address as either party may from time to time specify in
writing to the other party. Any notice shall be effective immediately upon fax
confirmation, one (1) Business Day after deposit with overnight delivery and
three (3) Business Days after deposited with the post office when sent by
certified mail.
Section 12.2.    Entire Agreement. This Agreement, together with the Exhibits
and Schedules hereto, contains all agreements, representations, warranties and
covenants made by Company and Contributor and constitutes the entire
understanding between the parties hereto with respect to the subject matter
hereof. All Exhibits to this Agreement are fully incorporated herein as though
set forth at length herein. Any correspondence, memoranda, letters of intent, or
other agreements between the parties, including, without limitation, any oral or
written statements made by the Contributor Parties or the Company Parties, are
not binding on or enforceable against any party, and are superseded and replaced
in total by this Agreement together with the Exhibits and Schedules hereto.
Section 12.3.    Time. Time is of the essence in the performance of each of the
parties’ respective obligations contained herein; provided, however, that if the
date of performance or a deadline falls on a day which is not a Business Day,
the date for performance or such deadline shall be deemed extended to the next
Business Day.
Section 12.4.    Attorneys’ Fees. In addition to the remedies provided in
Article VIII hereof, if there is any suit, litigation, action or other
proceeding (“Action”) to enforce any provisions or rights arising under or in
connection with this Agreement or the Closing Documents, the unsuccessful party
in such Action agrees to pay the successful party all costs and expenses,
including but not limited to reasonable attorneys’ fees, reasonably incurred by
the successful party in connection with such Action. The provision of this
Section 12.4 shall survive the Closing.
Section 12.5.    No Merger. Obligations which are expressly provided in this
Agreement to be performed after the Closing shall not merge with the transfer of
title to the Properties but shall remain in effect until fulfilled.
Section 12.6.    Assignment. Company’s rights and obligations hereunder are not
assignable, directly or indirectly, without the prior written consent of
Contributor, which consent may be given or withheld in Contributor’s sole and
absolute discretion. Nothing contained in the preceding sentence shall be deemed
to release, diminish or otherwise affect the obligations of the original Company
hereunder, including the obligations to indemnify Contributor and the other
Contributor Parties in accordance with the terms hereof. Any attempted
assignment in contravention of this Section shall be null and void. Subject to
the limitations described herein, this Agreement




35









--------------------------------------------------------------------------------





shall inure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns.
Section 12.7.    Governing Law; Jurisdiction and Venue.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS.
(b)    For the purposes of any Action involving this Agreement, each party
hereby expressly submits to the jurisdiction of all federal and state courts
sitting in the State and consents that any order, process, notice of motion or
other application to or by any such court or a judge thereof may be served
within or without such court’s jurisdiction by registered mail or by personal
service, provided that a reasonable time for appearance is allowed, and each
party agrees that such courts shall have jurisdiction over any such suit, action
or proceeding commenced by any party.
(c)    Company hereby irrevocably waives any objection that it may now or
hereafter have to the laying of venue of any Action arising out of or relating
to this Agreement brought in any federal or state court sitting in the State and
hereby further irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
Section 12.8.    RELEASES. WITH RESPECT TO ANY RELEASE SET FORTH IN THIS
AGREEMENT RELATING TO UNKNOWN AND UNSUSPECTED CLAIMS, THE PARTIES HERETO HEREBY
ACKNOWLEDGE THAT SUCH WAIVER AND RELEASE IS MADE WITH THE ADVICE OF COUNSEL AND
WITH FULL KNOWLEDGE AND UNDERSTANDING OF THE CONSEQUENCES AND EFFECTS OF SUCH
RELEASE.
Section 12.9.    WAIVER OF CONSUMER RIGHTS; DTPA WAIVER. COMPANY AND CONTRIBUTOR
EACH HAVE KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS THAT ENABLE
THEM TO ANALYZE THE MERITS AND RISKS OF THE TRANSACTION, AND NEITHER IS IN A
SIGNIFICANTLY DISPARATE BARGAINING POSITION WITH RESPECT TO THE OTHER OR SUCH
TRANSACTION. EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
AND RELEASES AFTER ADVICE OF COMPETENT COUNSEL, ANY AND ALL RIGHTS, BENEFITS AND
REMEDIES IT MAY HAVE AGAINST THE OTHER PARTY, NOW OR AT ANY TIME HEREAFTER,
UNDER OR PURSUANT TO SUBCHAPTER E OF CHAPTER 17 OF THE TEXAS BUSINESS AND
COMMERCE CODE, AS NOW OR HEREAFTER AMENDED, AND/OR ANY OTHER OR SUCCESSOR LAWS,
RULES, REGULATIONS, OR JUDICIAL DOCTRINES WITH RESPECT TO DECEPTIVE TRADE
PRACTICES. AS SUCH, EACH PARTY SPECIFICALLY WAIVES ITS RIGHTS UNDER THE
DECEPTIVE TRADE PRACTICES – CONSUMER PROTECTION ACT, SECTION 17.41 ET SEQ.,
BUSINESS & COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND
PROTECTIONS. AFTER CONSULTATION WITH AN ATTORNEY OF SUCH PARTY’S OWN SELECTION,
EACH PARTY VOLUNTARILY CONSENTS TO THIS WAIVER.




36









--------------------------------------------------------------------------------





Section 12.10.    Change of Control. In the event of a Change of Control,
Company shall have the right, but not the obligation, to repurchase from
Contributor the OP Units issued pursuant to this Agreement at a cash purchase
price of $1.331 per OP Unit.
Section 12.11.    Notice to Company Regarding Restrictive Covenants. If a
Property is located in a municipality that has required any person who sells or
conveys restricted property located inside the boundaries of the municipality to
first give to Company written notice of the restrictions and notice of the
municipality’s right to enforce compliance, at Closing Contributor and Company
shall execute, acknowledge and cause to be recorded in the real property records
of the county in which such Property is located the notice required by Section
212.155 of the Texas Local Government Code.
Section 12.12.    Interpretation of Agreement. The article, section and other
headings of this Agreement are for convenience of reference only and shall not
be construed to affect the meaning of any provision contained herein. Where the
context so requires, the use of the singular shall include the plural and vice
versa and the use of the masculine shall include the feminine and the neuter.
The terms and provisions of this Agreement represent the results of negotiations
by the parties, each of which has been represented by counsel of its own
choosing, and neither of which has acted under any duress or compulsion, whether
legal, economic or otherwise. Consequently, the terms and provisions of this
Agreement shall be interpreted and construed in accordance with their usual and
customary meanings, and the parties each hereby waive the application of any
rule of law which would otherwise be applicable in connection with the
interpretation and construction of this Agreement that ambiguous or conflicting
terms or provisions contained in this Agreement shall be interpreted or
construed against the party whose attorney prepared the executed Agreement or
any earlier draft of the same.
Section 12.13.    Amendments. This Agreement may be amended or modified only by
a written instrument signed by both Company and Contributor.
Section 12.14.    No Recording. Neither this Agreement nor any memorandum or
short form thereof may be recorded by Company. Any such recording of this
Agreement or a memorandum or short form hereof shall constitute a default under
this Agreement and Contributor may cause the release or removal thereof simply
by recording this Agreement provision.
Section 12.15.    No Third Party Beneficiary. Except as may be expressly stated
herein, the provisions of this Agreement are not intended to benefit any third
parties.
Section 12.16.    Severability. If, in any Action to enforce this Agreement, any
one or more of the covenants, agreements, conditions, provisions, or terms of
this Agreement is, in any respect or to any extent (in whole or in part), held
to be invalid, illegal or unenforceable for any reason, all remaining portions
thereof which are not so held, and all other covenants, agreements, conditions,
provisions, and terms of this Agreement, will not be affected by such holding,
but will remain valid and in force to the fullest extent permitted by law.
Section 12.17.    Drafts not an Offer. The submission of a draft of this
Agreement by one party to another is not intended by either party to be an offer
to enter into a legally binding contract




37









--------------------------------------------------------------------------------





with respect to the purchase and sale of the Properties. The parties shall be
legally bound with respect to the purchase and sale of the Properties pursuant
to the terms of this Agreement only if and when each of Contributor and Company
have duly and fully executed and delivered to each other a counterpart of this
Agreement.
Section 12.18.    Further Assurances. Each party shall, whenever and as often as
it shall be reasonably requested to do so by the other party, execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered,
any and all such other documents and do any and all other acts as may be
necessary to carry out the express intent and purpose of this Agreement.
Section 12.19.    Counterparts; Signatures. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument. Signatures to
this Agreement transmitted by facsimile, sent by email (including “.pdf”), or
delivered by other electronic means shall be valid and effective to bind the
party so signing. Each party agrees to promptly deliver an execution original to
this Agreement with its actual signature to the other party, but a failure to do
so shall not affect the enforceability of this Agreement, it being expressly
agreed that each party to this Agreement shall be bound by its own facsimile or
other electronic signature and shall likewise accept the facsimile or other
electronic signature of the other party.


[SIGNATURES COMMENCE ON THE NEXT PAGE]






38









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Company and the REIT have executed this Agreement as of the
date first written above.
 
COMPANY:


PILLARSTONE CAPITAL REIT OPERATING PARTNERSHIP LP, a Delaware limited
partnership


By: PILLARSTONE CAPITAL REIT,
its general partner




By: /s/ John J. Dee
Printed Name: John J. Dee
Its: Chief Financial Officer
 




REIT:


PILLARSTONE CAPITAL REIT, a Maryland real estate investment trust




By: /s/ John J. Dee
Printed Name: John J. Dee
Its: Chief Financial Officer









 









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Contributor has executed this Agreement as of the date first
written above.


 
CONTRIBUTOR:


WHITESTONE REIT OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership




By: Whitestone REIT,
   a Maryland real estate investment trust,
   its General Partner




By: /s/ David K. Holeman
Printed Name: David K. Holeman
Its: Chief Financial Officer





 









--------------------------------------------------------------------------------






EXHIBIT A
TAX PROTECTION AGREEMENT




Exhibit A-1









--------------------------------------------------------------------------------






EXHIBIT B
MANAGEMENT AGREEMENT






Exhibit B-1
 









--------------------------------------------------------------------------------






EXHIBIT C
OP UNIT PURCHASE AGREEMENT






Exhibit C-1


 









--------------------------------------------------------------------------------






EXHIBIT D
ACCREDITED INVESTOR QUESTIONNAIRE
This Accredited Investor Questionnaire (“Questionnaire”) is being furnished to
you to determine your eligibility to receive units of limited partnership
interest (“OP Units”) in Pillarstone Capital REIT Operating Partnership LP, a
Delaware limited partnership (“Company”), in connection with the transactions
contemplated by that certain Contribution Agreement, dated as of December 8,
2016 (the “Contribution Agreement”), by and between Company, Pillarstone Capital
REIT, a Maryland real estate investment trust, and Whitestone REIT Operating
Partnership, L.P., a Delaware limited partnership (“Contributor”). In accordance
with the Contribution Agreement, Company must be reasonably satisfied that,
prior to the receipt of OP Units by Contributor pursuant to the Contribution
Agreement, Contributor is an “accredited investor” within the meaning of Rule
501(a) of Regulation D under the Securities Act of 1933, as amended (the “Act”).
The undersigned understands that Company will rely on the representations
provided in this Questionnaire in determining its eligibility to receive OP
Units.
1.    Name of Contributor (for corporations, limited liability companies,
partnerships or trusts, please give name of entity and name of authorized
individual completing this Questionnaire).
Name of individual or entity:    
Name of authorized individual (if Contributor is an entity):     
Address of Contributor (address of principal business office)
    
    
Telephone: __________________
Date of birth/date of formation or organization:     
Social Security or taxpayer identification number of Contributor:     
If Contributor is a natural person, please also complete the following:
U.S. Citizen: Yes _____ No _____
Occupation:     
Employer:     
Business Address:     
Business Telephone:     


Exhibit D-1
 









--------------------------------------------------------------------------------





Nature of Business:     
Length of Employment:     
2.    Type of Contributor (please check one)
____
U.S. Resident Individual Taxpayer

____
Nonresident Alien Individual Taxpayer

____
Qualified Plan

____
Entity Exempt Under Section 501 of the Internal Revenue Code of 1986, as amended

____
IRA, Qualified Plan (_________________)

(Money Purchase Plan, 401(k), 403B, Profit
Sharing, Pension Plan)
____
Corporation Organized Under the Laws of the State of     

____
Limited Liability Company Organized Under the Laws of the State of     

____
Trust Organized Under the Laws of the State of     

____
Partnership Organized Under the Laws of the State of     

3.    Subject to subsequent amendment by the Contributor by written notice to
Company, notices from Company to Contributor should be sent to: (check one)
____
Home (as specified in Question 1, above)

____
Office (as specified in Question 1, above)

____
Other (please provide all necessary information below. If information provided
is insufficient, or if unspecified, payments will be mailed to the home or
office (as the case may be) address specified in Question 1, above.)

    
(Name of Institution)
    
(Address of Institution)
Attention:     
4.    Investment Decision
If Contributor is a partnership, did each partner elect whether he or she will
participate in the partnership’s investment in the securities? Yes _____ No
_____


Exhibit D-2
 









--------------------------------------------------------------------------------





If the answer is “Yes,” please state the number of partners who elected to
participate in this investment.    


Exhibit D-3
 









--------------------------------------------------------------------------------







PART II
The undersigned understands that the representations contained in this Part II
are made for the purpose of qualifying it as an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D under the Act. The undersigned
hereby represents that the statement or statements marked below are true and
correct in all respects. The undersigned understands that a false representation
may constitute a violation of law, and that any person who suffers damage as a
result of a false representation may have a claim against it for damages. The
undersigned further agrees to notify Company promptly if any of the
undersigned’s responses to this Questionnaire cease to be true and correct in
all respects prior to the issuance of securities to the undersigned.
Please Indicate Each Category of Accredited Investor That You Satisfy by Placing
an “X” on the Appropriate Line Below.
Category I
_____
The undersigned is a natural person (not a partnership, corporation, trust,
etc.) whose individual net worth, or joint net worth with his or her spouse,
presently exceeds $1,000,000.

Explanation. “Net worth” means the excess of total assets at fair market value
over total liabilities. In calculating net worth you may include equity in
personal property and real estate (excluding the value of your primary
residence), cash, short term investments, stocks and other securities. Equity in
personal property and real estate should be based on the fair market value of
such property less debt secured by such property (excluding the amount of
indebtedness secured by your primary residence but only up to the fair market
value of your primary residence (except that if the amount of such indebtedness
outstanding at the time of the sale of the OP Units exceeds the amount
outstanding 60 days before such time, other than as a result of the acquisition
of your primary residence, the amount of such excess shall be included)).
Category II
_____
The undersigned is a natural person (not a partnership, corporation, trust,
etc.) who reasonably expects an individual income in excess of $200,000
(excluding income of spouse), or joint income with his or her spouse in excess
of $300,000, in 2016 and had an individual income in excess of $200,000
(excluding income of spouse), or joint income with his or her spouse of
$300,000, in each of 2014 and 2015.

Explanation. “Individual income” means adjusted gross income, as reported for
United States federal income tax purposes, less any income earned by a spouse or
by property owned by a spouse, increased by the following amounts (but not
including any amounts earned by a spouse or by property owned by a spouse): (i)
the amount of any interest income received that is tax exempt under Section 103
of


Exhibit D-4
 









--------------------------------------------------------------------------------





the Internal Revenue Code of 198, as amended (the “Code”); (ii) the amount of
losses claimed as a limited partner in a limited partnership; (iii) any
deduction claimed for depletion; (iv) amounts contributed to an IRA or Keogh
retirement plan; (v) alimony paid; and (vi) any amount by which income from
long‑term capital gains has been reduced in arriving at adjusted gross income
pursuant to the provisions of Section 1202 of the Code . For this purpose “joint
income” means the combined individual incomes of the individual and his or her
spouse.
Category III
_____    The undersigned (if not a natural person) is (check one):
_____ a.    A national bank or a banking institution organized under the laws of
any state, territory or the District of Columbia, the business of which is
substantially confined to banking and is supervised by the state or territorial
banking commission or similar official.
_____ b.    A savings and loan association, building and loan association,
cooperative bank, homestead association, or similar institution, which is
supervised and examined by state or federal authority having supervision over
any such institution.
_____ c.    A broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934, as amended.
_____ d.    A company organized as an insurance company, whose primary and
predominant business activity is the writing of insurance or the reinsuring of
risks underwritten by insurance companies, and which is subject to supervision
by the insurance commissioner, or a similar official or agency, of a state or
territory or the District of Columbia.
_____ e.    An investment company registered under the Investment Company Act of
1940, as amended (the “Investment Company Act”).
_____ f.    A “business development company” as defined in Section 2(a)(48) of
the Investment Company Act.
_____ g.    A Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958, as amended.
_____ h.    A plan established and maintained by a state, its political
subdivisions or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, with total assets in excess of
$5,000,000.
_____ i.    An “employee benefit plan” within the meaning of Title I of the
Employee Retirement Income Security Act of 1974, as amended, and the rules and
regulations promulgated thereunder (“ERISA”), whose investment decision to
purchase the securities is made by a “plan fiduciary,” as defined in Section
3(21) of ERISA, that is either a bank, a savings and loan association, an
insurance company or a registered investment advisor.


Exhibit D-5
 









--------------------------------------------------------------------------------





_____ j.    An “employee benefit plan” within the meaning of Title I of ERISA
with total assets in excess of $5,000,000.
_____ k.    A self-directed “employee benefit plan” within the meaning of Title
I of ERISA whose investment decisions are made solely by persons that are
accredited investors as that term is defined in Rule 501(a) of Regulation D
under the Act (indicate which box or boxes in this Part II are the basis for
status as accredited investor: _______).
_____ l.    A “private business development company” as defined in Section
202(a)(22) of the Investment Advisers Act of 1940, as amended.
_____ m.    A corporation not formed for the specific purpose of acquiring the
securities, having total assets in excess of $5,000,000.
_____ n.    An organization described in Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended (tax exempt organization), not formed for the
specific purpose of acquiring the securities, having total assets in excess of
$5,000,000.
_____ o.    A Massachusetts or similar business trust, not formed for the
specific purpose of acquiring the securities, having total assets in excess of
$5,000,000.
_____ p.    A partnership not formed for the specific purpose of acquiring the
securities, having total assets in excess of $5,000,000.
_____ q.    A limited liability company not formed for the specific purpose of
acquiring the securities, having total assets in excess of $5,000,000.
_____ r.    None of the above.
Category IV
_____
The undersigned is a trust, with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the securities, if the purchase of
the securities is directed by a person who either alone or with his or her
purchaser representative(s), has such knowledge and experience in financial and
business matters that he or she is capable of evaluating the merits and risks of
an investment in the securities.

Category V
_____
The undersigned is an entity, all the equity owners of which are “accredited
investors” within one or more of the above categories. Note: An irrevocable
trust cannot qualify under this category. The equity owners of a revocable trust
are its grantors. If relying upon this category alone, each equity owner must
complete a separate copy of this Questionnaire.

    


Exhibit D-6
 









--------------------------------------------------------------------------------





    
    
(describe nature of, and beneficial ownership in, the entity)


Exhibit D-7
 









--------------------------------------------------------------------------------







ACCREDITED INVESTOR QUESTIONNAIRE SIGNATURE BLOCK
For Execution by Individual Contributor(s):
(Each joint Contributor must sign)




            
Signature of Contributor    Please Print Name


            
Signature of Contributor    Please Print Name






For Execution by Person Making
Investment Decision For Corporation,
Limited Liability Company,
Partnership, or Trust Contributor:




Name of Contributor:


By:     


Title:     


    
Signature of person making the investment decision on behalf of Contributor


The person completing this questionnaire hereby certifies that he/she has the
authority to execute this questionnaire on behalf of Contributor, that he/she
has answered the foregoing questions to the best of his/her knowledge and that
his/her answers thereto are complete and accurate.
            
Date    Signature of person


            
Date    Signature of person
completing questionnaire
(if other than Contributor)






Exhibit D-8
 









--------------------------------------------------------------------------------






SCHEDULE 1.1
LIST OF ENTITIES


Whitestone CP Woodland Ph. 2, LLC, a Delaware limited liability company
Whitestone Industrial-Office, LLC, a Texas limited liability company
Whitestone Offices, LLC, a Texas limited liability company
Whitestone Uptown Tower, LLC, a Delaware limited liability company






Schedule 1.1
 









--------------------------------------------------------------------------------






SCHEDULE 2.1
LIST OF PROPERTIES
9101 LBJ
 
9101 LBJ Freeway
Dallas, TX 75243
 
Whitestone Offices, LLC
 
 
 
 
 
Uptown Tower
 
4144 N. Central Expressway
Dallas, TX 75204
 
Whitestone Uptown Tower, LLC
 
 
 
 
 
Corporate Park - Northwest
 
7010-35 W. Tidwell Road & 5715 NW Central Drive
Houston, TX 77092
 
Whitestone Offices, LLC
 
 
 
 
 
Corporate Park - West
 
1718 Fry Road
Houston, TX 77084
 
Whitestone Industrial-Office, LLC
 
 
 
 
 
Corporate Park - Woodland
 
210-240 Spring Hills Drive
Spring, TX 77386
 
Whitestone Industrial-Office, LLC
 
 
 
 
 
Corporate Park - Woodland II
 
24722 I-45 N
Spring, TX 77386
 
Whitestone CP Woodland Ph. 2, LLC
 
 
 
 
 
Dairy Ashford
 
12654-12674 Goar Road
Houston, TX 77077
 
Whitestone Industrial-Office, LLC
 
 
 
 
 
Holly Hall
 
8303-8315 Knight Road
Houston, TX 77054
 
Whitestone Industrial-Office, LLC
 
 
 
 
 
Holly Knight
 
2112-2132 Holly Hall Street
Houston, TX 77054
 
Whitestone Offices, LLC
 
 
 
 
 
I-10
 
1105-1111 Upland Drive
Houston, TX 77043
 
Whitestone Industrial-Office, LLC
 
 
 
 
 
Main Park
 
3610-3620 Willowbend Blvd & 11205 S. Main Street
Houston, TX 77054
 
Whitestone Industrial-Office, LLC
 
 
 
 
 
Plaza Park
 
7509-7563 South Freeway
Houston, TX 77021
 
Whitestone Industrial-Office, LLC
 
 
 
 
 
Westbelt
 
1450 W Sam Houston Pkwy N & 10694-10696 Haddington N
Houston, TX 77043
 
Whitestone Industrial-Office, LLC
 
 
 
 
 
Westgate
 
19407 Park Row & 1507 Ricefield Drive
Houston, TX 77084
 
Whitestone Industrial-Office, LLC







Schedule 2.1
 









--------------------------------------------------------------------------------






SCHEDULE 2.2
EXISTING LOANS


1. MSMCH Loan No. 13-878027
Loan Agreement, dated as of September 26, 2013, between Whitestone Uptown Tower,
LLC, a Delaware limited liability company, as borrower, and Morgan Stanley
Mortgage Capital Holdings LLC, a New York limited liability company, as lender,
for a loan in the original principal amount of $16,450,000.00 with a maturity
date of October 1, 2023. The loan has been assigned from Morgan Stanley Mortgage
Capital Holdings LLC to U.S. Bank National Association.



2. PPM Loan No. 1306602
Loan Agreement, dated as of November 26, 2013, between Whitestone
Industrial-Office, LLC, a Texas limited liability company, as borrower, and
Jackson National Life Insurance Company, a Michigan corporation, as lender, in
the original principal amount of $37,000,000.00 with a maturity date of December
1, 2020.



3. Amended and Restated Credit Agreement dated as of November 7, 2014, as
amended, between Bank of Montreal, as Administrative Agent, the financial
institutions identified in the agreement as lenders, Wells Fargo Bank National
Association and Bank of America N.A. as Syndication Agents, U.S. Bank National
Association as Documentation Agent, Whitestone REIT Operating Partnership LP, as
borrower, and Whitestone REIT and certain subsidiaries of Whitestone REIT
Operating Partnership LP identified therein as guarantors.






Schedule 2.2



--------------------------------------------------------------------------------






SCHEDULE 6.1.1


LEASES


Holly Knight


1.
Lease between Whitestone Centers LLC, a Texas limited liability company and
Niraj Patel a married man, d/b/a Liquor Store #5 dated February 10, 2004 as
amended by the following:

a.
First Amendment to Lease Agreement dated May 12, 2009

b.
Second Amendment to Lease dated September 4, 2014

c.
Third Amendment to Lease dated September 27, 2016



2.
Lease between Whitestone Centers LLC, a Texas limited liability company and
Kevin Stennett, Chris Stennett, and Glen Stennett, collectively, jointly and
severally dated June 20, 2013 as amended by the following:

a.
First Amendment to Lease dated July 17, 2013



3.
Lease between Whitestone Centers LLC, a Texas limited liability company and
Solomon Ruth, an individual, d/b/a Quick Wash Laundry dated August 25, 1999, as
amended by the following:

a.
Lease Assignment dated November 9, 1999

b.
Lease Assignment dated March 15, 2000

c.
Addendum dated February 21, 2001

d.
Third Amendment to Lease Agreement February 25, 2008

e.
Fourth Amendment to Lease dated November 13, 2015

f.
Fifth Amendment to Lease dated November 19, 2016



4.
Lease between Whitestone Centers LLC, a Texas limited liability company and
Chettinad Indian Cuisine, Inc., a Texas corporation dated August 8, 2011 as
amended by the following:

a.
First Amendment to Lease Agreement dated September 19, 2011

b.
Second Amendment to Lease dated September 3, 2013

c.
Assignment of Lease Interest dated May 7, 2015

d.
Assignment of Lease Interest dated May 15, 2015



5.
Lease between Whitestone Centers, LLC, a Texas limited liability company and
Shahz King Inc., a Texas corporation d/b/a Mom and Pop Tobacco Shop dated June
13, 2012, as amended by the following:

a.
First Amendment to Lease dated March 15, 2013

b.
Assignment of Lease Interest dated November 3, 2016



6.
Lease between Whitestone Centers LLC, a Texas limited liability company and
Leslie P. Halpern, a single man dated April 2, 2016.





Schedule 6.1.1



--------------------------------------------------------------------------------





7.
Lease between Whitestone Centers LLC, a Texas limited liability company, and Zhi
Gang Wei d/b/a Rice Kitchen dated October 17, 2005, as amended by the following:

a.
First Amendment to Lese dated August 21, 2013



8.
Lease between Whitestone Centers LLC, a Texas limited liability company and
Ahmet Saygili, a married man and Ata Sagnak, a single man d/b/a Naren Inc dated
March 28, 2000, as amended by the following:

a.
Lease Assignment effective July 1, 2003

b.
Bill of Sale and Assignment dated November 26, 2003

c.
Lease Assignment dated April 28, 2006

d.
First Amendment to Lease dated March 28, 2009

e.
Lease Assignment dated July 2, 2009

f.
Second Amendment to Lease dated October 26, 2015

g.
Assignment of Lease Interest dated June 12, 2011

h.
Third Amendment to Lease dated May 31, 2016



9.
Lease between Whitestone Centers LLC, a Texas limited liability company and
Munazza Fraz, a married woman dated August 15, 2016.



10.
Lease between Whitestone Centers LLC, a Texas limited liability company and Pema
L. Sherpa, a single woman and Bhawana Bist, a single woman, d/b/a Heaven’s Wave
Spa dated February 10, 2004, as amended by the following:

a.
First Amendment to Lease Agreement dated May 19, 2009

b.
Assignment of Lease Interest dated March 21, 2013

c.
Second Amendment to Lease dated May 14, 2015

d.
Third Amendment to Lease dated November 4, 2015

e.
Assignment of Lease Interest dated November 4, 2015

f.
Fourth Amendment to Lease dated May 13, 2016



11.
Lease between Whitestone Centers LLC, a Texas limited liability company and
Imaan, Inc., a Texas corporation d/b/a Villa Roma Pizza dated July 13, 2004, as
amended by the following:

a.
First Amendment to Lease Agreement dated May 18, 2009

b.
Second Amendment to Lease dated February 26, 2016



I-10 Upland


1.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Rasoul Aghajani, a single man d/b/a Exotic Auto Haus dated November
6, 2015.



2.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and TNT Machine, Inc., a Texas corporation dated November 15, 2002, as
amended by the following:

a.
First Addendum dated September 24, 2003

b.
Second Addendum dated August 5, 2004

c.
First Amendment to Lease Agreement dated August 26, 2005



Schedule 6.1.1



--------------------------------------------------------------------------------





d.
Second Amendment to Lease Agreement dated July 20, 2010

e.
Third Amendment to Lease dated July 23, 2012



3.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and IGOPAL LLC, a Texas limited liability company dated March 24, 2014,
as amended by the following:

a.
First Amendment to Lease dated June 18, 2014

b.
Second Amendment to Lease dated January 9, 2015



4.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Odysseus Holdings LLC, a Texas limited liability company, d/b/a MGC
Electrical Services dated November 18, 2013, as amended by the following:

a.
First Amendment to Lease dated April 16, 2014

b.
Second Amendment to Lease dated February 3, 2015



5.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Vitruvian Chics, LLC, a Texas limited liability company, d/b/a
CrossFit Memorial Houston dated February 27, 2015.



6.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Walter Machine Co., Inc., a Texas corporation dated July 24, 2002,
as amended by the following:

a.
First Addendum dated December 1, 2004

b.
Second Amendment to Lease Agreement dated November 17, 2008

c.
Third Amendment to Lease dated December 18, 2012

d.
Fourth Amendment to Lease dated July 16, 2015

e.
Fifth Amendment to Lease dated June 7, 2016



7.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and James Niles dated March 23, 1993, as amended by the following:

a.
Addendum dated August 15, 1996

b.
Addendum dated July 1, 1997

c.
Addendum dated July 11, 1997

d.
Addendum dated December 30, 1998

e.
Addendum dated August 8, 2001

f.
Sixth Addendum to Lease dated December 9, 2002

g.
First Amendment dated September 9, 2005

h.
Second Amendment dated December 20, 2007

i.
Third Amendment to Lease Agreement dated November 29, 2010

j.
Fourth Amendment to Lease Agreement dated December 14, 2011

k.
Fifth Amendment to Lease dated January 14, 2013

l.
Sixth Amendment to Lease dated February 10, 2014

m.
Seventh Amendment to Lease dated March 13, 2015

n.
Eighth Amendment to Lease dated December 10, 2015

o.
Ninth Amendment to Lease dated October 4, 2016





Schedule 6.1.1



--------------------------------------------------------------------------------





8.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Kristian Bell Construction, LLC, a Texas limited liability company,
d/b/a Kristian Bell Construction dated May 20, 2016.

a.
First Amendment to Lease dated June 9, 2016



9.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Houston Slot Machines Inc., a Texas corporation dated October 25,
2011, as amended by the following:

a.
First Amendment to Lease dated November 7, 2014



10.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Floorcoverings of Houston, LLC, a Texas limited liability company
dated November 13, 2009, as amended by the following:

a.
First Amendment to Lease dated December 18, 2012

b.
Second Amendment to Lease dated April 7, 2016



11.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Reynero Lozano, a single man, d/b/a Auto Helpers dated August 4,
2016.



12.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Boat Lift Distributors, Inc., a Texas corporation dated May 8, 2012,
as amended by the following:

a.
First Amendment to Lease dated May 7, 2015

b.
Second Amendment to Lease dated September 15, 2016



13.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Sunrise Fasteners, Inc., a Texas corporation dated March 31, 1995,
as amended by the following:

a.
Addendum dated April 8, 1998

b.
Third Addendum dated February 9, 2004

c.
First Amendment to Lease Agreement December 12, 2006

d.
Second Amendment to Lease Agreement dated March 27,2012

e.
Third Amendment to Lease dated September 10, 2015

f.
Fourth Amendment to Lease dated March 16, 2016



14.
Lease between Whitestone Industrial-Office LLC and Latinosi, L.L.C., a Texas
limited liability company dated August 20, 2013, as amended by the following:

a.
First Amendment to Lease dated April 21, 2015

b.
Second Amendment to Lease dated April 27, 2016



15.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Whitestone REIT, a Maryland real estate investment trust dated April
4, 2016.



16.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Houston Custom Metal Works LLC, a Texas limited liability company
dated March 12, 2012, as amended by the following:



Schedule 6.1.1



--------------------------------------------------------------------------------





a.
First Amendment to Lease dated September 27, 2016



17.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Jay Jeyoung Kim, a married man dated September 2, 2016.



18.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and QYMax, Inc., a Texas corporation dated May 13, 2008, as amended by
the following:

a.
First Amendment to Lease Agreement dated March 31, 2011

b.
Second Amendment to Lease dated August 14, 2014

19.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Extreme Rovers, LLC, a Texas limited liability company dated October
6, 2016



Westbelt


1.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and West Houston Bible Church, a Texas non-profit corporation dated
September 30, 2005, as amended by the following:

a.
First Addendum to Lease Agreement dated October 5, 2007

b.
Second Addendum to Lease Agreement dated May 27, 2010

c.
Third Amendment to Lease dated March 16, 2016



2.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Aunt Pookie’s BBQ, Inc., a Texas corporation dated November 19,
1998, as amended by the following:

a.
Addendum dated October 18, 2002

b.
First Amendment to Lease Agreement dated April 26, 2011

c.
Second Amendment to Lease and Assignment dated May 6, 2016



3.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and My Alarm Center, LLC, a Delaware limited liability company, d/b/a
Hawk Security Services dated April 7, 2016.



4.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Esslinger Enterprises, LLC, d/b/a Epoch Construction dated September
19, 2013, as amended by the following:

a.
First Amendment to Lease dated October 3, 2016.



5.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and SoftSmiths, Inc. dated August 18, 2006, as amended by the following:

a.
First Amendment to Lease Agreement dated September 15, 2009

b.
Second Amendment to Lease Agreement dated November 9, 2010

c.
Third Amendment to Lease Agreement dated December 28, 2011

d.
Fourth Amendment to Lease dated September 17, 2013



6.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and R & W Stone, Inc. dated April 24, 2012, as amended by the following:



Schedule 6.1.1



--------------------------------------------------------------------------------





a.
First Amendment to Lease dated April 24, 2014



7.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Booster Enterprises, Inc., a Georgia corporation dated January 1,
2015



8.
Lease Agreement between Whitestone Industrial-Office LLC, a Texas limited
liability company and Social Motion, Inc., a Texas non-profit corporation dated
January 14, 2016



9.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Social Motion, Inc., a Texas non-profit corporation dated May 11,
2016



10.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Floorplan Xpress, LLC-OK, an Oklahoma limited liability company
dated September 30, 2013, as amended by the following:

a.
First Amendment to Lease dated July 27, 2016



11.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Social Motion, Inc., a Texas non-profit corporation dated January
15, 2016



12.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Whitestone REIT, a Maryland real estate investment trust dated July
1, 2016



13.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Clean Air Restoration LLC, a Texas limited liability company, d/b/a
Clean Air Restoration dated March 31, 2016



14.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Corey Thomas dated April 11, 2013



15.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Endeavor Behavioral Institute LLC, a Texas limited liability
company, d/b/a Endeavor Behavioral dated December 29, 2015

a.
First Amendment to Lease dated October 20, 2016



16.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Endeavor Behavioral Institute LLC, a Texas limited liability
company, d/b/a/ Endeavor Behavioral dated July 1, 2015



17.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Triumph Cabling Systems LLC dated January 5, 2012



18.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Mark Miyaoka dated May 20, 2010, as amended by the following:

a.
First Amendment to Lease Agreement dated February 20, 2012

b.
Second Amendment to Lease dated May 21, 2015





Schedule 6.1.1



--------------------------------------------------------------------------------





Westgate Service Center


1.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Next Generation Services LLC, a Texas limited liability company
dated July 30, 2009, as amended by the following:

a.
First Amendment to Lease Agreement dated June 24, 2010

b.
Second Amendment to Lease Agreement dated July 12, 2011

c.
Third Amendment to Lease Agreement dated May 23, 2012

d.
Fourth Amendment to Lease dated May 23, 2013

e.
Fifth Amendment to Lease dated September 11, 2014

f.
Sixth Amendment to Lease dated October 14, 2015



2.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Cutpoint, Inc., a Texas corporation dated July 7, 2011, as amended
by the following:

a.
First Amendment to Lease dated June 6, 2013

b.
Second Amendment to Lease dated July 21, 2015

c.
Third Amendment to Lease dated January 4, 2016



3.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Wade Transportation Service, LLC, a Texas limited liability company
dated June 23, 2016.



4.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Triple B Cleaning Inc., a Texas corporation dated April __, 2001, as
amended by the following:

a.
Addendum dated September 4, 2003

b.
First Amendment to Lease Agreement dated April 12, 2007

c.
Second Amendment to Lease Agreement dated April 27, 2009

d.
Third Amendment to Lease Agreement dated April 19, 2012



5.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and PICO Technologies, LLC, a Texas limited liability company dated July
26, 2011, as amended by the following:

a.
First Amendment to Lease dated July 31, 2013

b.
Second Amendment to Lease dated August 30, 2016



6.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and NOW Specialties, Inc. dated March 22, 2011, as amended by the
following:

a.
First Amendment to Lease dated April 25, 2014



7.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Ashtead Technology Offshore, Inc. dated August 18, 2004, as amended
by the following:

a.
First Amendment to Lease Agreement dated July 14, 2009

b.
Second Amendment to Lease dated September 18, 2012

c.
Third Amendment to Lease dated March 13, 2013





Schedule 6.1.1



--------------------------------------------------------------------------------





8.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Tolunay Engineering Group, Inc., a Texas corporation dated September
30, 2016.



9.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Grace Fellowship United Methodist Church, a non-profit organization
dated March 15, 2016



10.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Oilsource, Inc., a Texas corporation executed February 13, 2015



11.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Bio-Medical Applications of Texas, Inc., a Delaware corporation
d/b/a Fresenius Medical Care Houston Acutes dated September 2, 2015, as amended
by the following:

a.
First Amendment to Lease dated June 21, 2016



12.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Capstone Classical Academy LLC, a Texas limited liability company
dated July 14, 2010, as amended by the following:

a.
First Amendment to Lease dated April 3, 2013

b.
Second Amendment to Lease dated May 13, 2016



13.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Hippo Fitness LLC, a Texas limited liability company dated June 1,
2015



Dairy Ashford


1.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Dana Aleman, a married woman, d/b/a Kidfit dated July 7, 2010, as
amended by the following:

a.
First Amendment to Lease Agreement dated March 13, 2012

b.
Second Amendment to Lease dated August 4, 2014

c.
Third Amendment to Lease dated October 1, 2016



2.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company, and Gilbert Raynor, d/b/a Raynor and Associates dated May 1, 2001, as
amended by the following:

a.
Addendum dated November 19, 2002

b.
Second Amendment to Lease Agreement dated March 25, 2008

c.
Third Amendment to Lease dated May 16, 2013

d.
Fourth Amendment to Lease dated January 27, 2016



3.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Lavandula Group LLC, a Texas limited liability dated August 10,
2010, as amended by the following:

a.
First Amendment to Lease Agreement dated October 25, 2011

b.
Second Amendment to Lease dated May 21, 2015



Schedule 6.1.1



--------------------------------------------------------------------------------







4.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Cart2USA, LLC, a Texas limited liability company dated May 1, 2015,
as amended by the following:

a.
First Amendment to Lease dated February 1, 2016



5.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Sysco Corporation dated January 7, 2000, as amended by the
following:

a.
Addendum dated August 12, 2003

b.
First Amendment to Lease dated July 20, 2006

c.
Third Amendment to Lease Agreement dated May 18, 2009

d.
Third Amendment to Lease dated March 3, 2014



Corporate Park West


1.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Hydac Technology Corp, a Pennsylvania corporation dated December 23,
2003, as amended by the following:

a.
First Amendment to Lease dated October 9, 2006

b.
Second Amendment to Lease Agreement dated May 10, 2012

c.
Third Amendment to Lease dated August 13, 2012

d.
Fourth Amendment to Lease dated February 20, 2013



2.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Infrastructure Networks, Inc., dated April 19, 2006, as amended by
the following:

a.
First Amendment to Lease Agreement dated June 10, 2009

b.
Second Amendment to Lease dated April 10, 2012

c.
Assignment of Lease Interest

d.
Third Amendment to Lease dated June 11, 2013



3.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and S.M. Products, Inc., a Texas corporation dated April 27, 2010, as
amended by the following:

a.
First Amendment to Lease dated August 13, 2012

b.
Second Amendment to Lease dated June 3, 2016

c.
Third Amendment to Lease dated October 1, 2016



4.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Unity Signs Systems, LLC, a Texas limited liability company dated
April 27, 2010, as amended by the following:

a.
First Amendment to Lease August 13, 2012

b.
Second Amendment to Lease date June 3, 2016

c.
Third Amendment to Lease dated October 1, 2016





Schedule 6.1.1



--------------------------------------------------------------------------------





5.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Pharmscript of Texas LLC, a Texas limited liability company dated
March 9, 2004, as amended by the following:

a.
First Amendment to Lease Agreement dated October 7, 2008

b.
Assignment of Lease Interest dated February 1, 2013

c.
Second Amendment to Lease dated April 3, 2015

d.
Third Amendment to Lease dated October 28, 2015

e.
Fourth Amendment to Lease dated August 17, 2016

f.
Fifth Amendment to Lease dated November 14, 2016



6.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company, and PT&C Forensics Inc. lease dated September 20, 2011, as amended by
the following:

a.
First Amendment to Lease dated October 22, 2013

b.
Second Amendment to Lease dated January 20, 2014



7.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Catriona Steel, Inc., a Texas corporation dated August 16, 2002, as
amended by the following:

a.
First Amendment to Lease Agreement dated August 14, 2007

b.
Second Amendment to Lease dated December 3, 2012



8.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Lone Star Nut & Candy, Inc. dated October 1, 1999, as amended by the
following:

a.
Addendum dated May 7, 2004

b.
Second Amendment to Lease Agreement dated November 26, 2007

c.
Third Amendment to Lease dated February 5, 2013



9.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company, and Dish Network Service L.L.C., A Colorado limited liability company
dated July 27, 2007, as amended by the following:

a.
First Amendment to Lease dated October 26, 2012

b.
Second Amendment to Lease dated December 12, 2015



10.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company, and XL Multimedia, L.P., a Texas limited partnership dated May 12,
2011, as amended by the following:

a.
First Amendment to Lease dated April 20, 2016



11.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company, and Faith City Church, a non-profit corporation dated May 1, 2015.



12.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company, and LP & HP Holdings, Inc., a Texas corporation dated March 26, 2002,
as amended by the following:

a.
First Amendment to Lease Agreement dated January 19, 2007

b.
Second Amendment to Lease dated October 6, 2015



Schedule 6.1.1



--------------------------------------------------------------------------------







13.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Cierra L. Holloway d/b/a Sanctuary of Praises Gospel Church dated
March 26, 2013.



14.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company, and Young & Cunningham America, Inc., a Texas corporation dated
November 17, 1999, as amended by the following:

a.
First Addendum to Lease dated December 10, 2002

b.
First Amendment to Lease Agreement dated March 10, 2005

c.
Second Amendment to Lease Agreement dated January 9, 2009

d.
Third Amendment to Lease Agreement dated January 26, 2010

e.
Fourth Amendment to Lease Agreement dated February 21, 2011

f.
Fifth Amendment to Lease Agreement dated February 8, 2012

g.
Sixth Amendment to Lease dated February 10, 2014

h.
Seventh Amendment to Lease dated July 1, 2015

i.
Eighth Amendment to Lease dated March 31,2016



15.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company, and LegalPartners Houston, L.P., a Texas limited partnership dated May
1, 2015, as amended by the following:

a.
Lease Amendment and Termination Agreement dated February 4, 2016



16.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company, and Motivated Learning Series LLC, a Texas limited liability company,
d/v/a Sylvan Learning Center dated August 24, 2015.

a.
Lease Termination Agreement dated November 28, 2016



17.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company, and First Circuit Technology Inc., a Texas corporation dated October 1,
2007, as amended by the following:

a.
First Amendment to Lease dated September 26, 2012

b.
Second Amendment to Lease dated September 29, 2014

c.
Third Amendment to Lease dated December 20, 2014



18.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company, and Breaking Free Foundation, Inc., a Texas non-profit corporation
dated October 1, 2015.



19.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and All C’s Enterprises, L.L.C., a Texas limited liability company dated
May 11, 2005, as amended by the following:

a.
First Amendment to Lease dated July 28, 2016



20.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Kevin J. Blenman and Lisa Marie Blenman, d/b/a Jade MacKenzie
Apparel dated September 14, 2016 and September 21, 2016.





Schedule 6.1.1



--------------------------------------------------------------------------------





21.
Lease between Whitestone Industrial-Office LLC and See What Develops, Inc. dated
November 19, 2002, as amended by the following:

a.
First Amendment to Lease Agreement dated June 3, 2008



22.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Hoang Mike Ta dated April 18, 2012.



23.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company, and Motivated Learning Series LLC, a Texas limited liability company,
d/b/a Sylvan Learning Center dated April 13, 2016.

a.
First Amendment to Lease dated November 28, 2016



24.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and C & S Graphics, Inc., a Texas corporation dated June 28, 2001, as
amended by the following:

a.
Addendum dated September 12, 2003

b.
First Amendment to Lease Agreement dated June 6, 2007

c.
Second Amendment to Lease dated October 24, 2013

d.
Third Amendment to Lease dated September 28, 2016



25.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company, and Memorial MRI & Diagnostic, L.L.C., a Texas limited liability
company dated April 28, 2010, as amended by the following:

a.
First Amendment to Lease dated November 21, 2015



26.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company, and Bozenna Nyk, an individual, dated October 7, 2011, as amended by
the following:

a.
First Amendment to Lease dated April 10, 2015



27.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company, and HomeTeam Pest Defense, Inc. dated June 22, 2006, as amended by the
following:

a.
First Amendment to Lease Agreement dated September 30, 2009

b.
Second Amendment to Lease dated May 28, 2014



28.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company, and Anthelion Systems, Inc., a Texas corporation dated July 7, 2006, as
amended by the following:

a.
First Amendment to Lease Agreement dated October 14, 2011

b.
Second Amendment to Lease dated September 28, 2012

c.
Third Amendment to Lease dated October 15, 2013

d.
Fourth Amendment to Lease dated April 8, 2015

e.
Fifth Amendment to Lease date January 12, 2016

f.
Sixth Amendment to Lease dated October 25, 2016





Schedule 6.1.1



--------------------------------------------------------------------------------





29.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company, and Project Materials USA, LLC, a Texas limited liability company dated
January 29, 2007, as amended by the following:

a.
First Amendment to Lease Agreement dated October 12, 2009

b.
Second Amendment to Lease and Assignment dated June 12, 2015



30.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company, and Hanger Prosthetics & Orthotics, Inc., a Delaware corporation dated
October 22, 2014.



31.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company, and P.M.R. Inc., dba Cinco Healthcare dated August 15, 2013.



32.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Roy Leon Sepulveda, a single man, dba Texas Coastal Dental
Laboratory dated October 25, 2016



33.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company, and Belinda Johnson d/b/a Sista Girlz Hair Therapy dated April 16,
2014.



34.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company, and Steve Moretta dated January 19, 2010, as amended by the following:

a.
First Amendment to Lease Agreement dated January 24, 2012

b.
Second Amendment to Lease dated December 2, 2013



35.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company, and Houston Panic Room L.L.C., a Texas limited liability company dated
March 21, 2016 and March 24, 2016.



36.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company, and Council Development Corp. Inc., d/b/a PEC/Premier Safety Management
dated September 11, 2012.



37.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company, and Median Life Science LLC, a Texas limited liability company dated
May 14, 2015.



38.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company, and BCTEC Corp., a Florida corporation executed June 27, 2014, as
amended by the following:

a.
First Amendment to Lease dated September 2, 2014



Main Park II


1.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Biomet South Texas, Inc., a Texas corporation dated July 18, 2012,
as amended by the following:

a.
First Amendment to Lease dated April 17, 2013

b.
Second Amendment to Lease dated December 21, 2015



Schedule 6.1.1



--------------------------------------------------------------------------------







2.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Valin Corporation, a California corporation dated August 6, 1998, as
amended by the following:

a.
Addendum dated July 16, 2001

b.
Second Amendment to Lease dated July 27, 2006

c.
Third Amendment to Lease dated March 15, 2011

d.
Fourth Amendment to Lease dated June 30, 2013

e.
Fifth Amendment to Lease dated September 3, 2014

f.
Assignment of Lease Interest dated December 16, 2015



3.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and LGD Management, LP, a Texas limited partnership, d/b/a Legend
Healthcare dated July 14, 2009, as amended by the following:

a.
First Amendment to Lease dated August 7, 2012

b.
Second Amendment to Lease dated September 28, 2015

c.
Third Amendment to Lease dated July 19, 2016



4.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and MedInc of Texas L.P., a Texas limited partnership dated September
14, 2005, as amended by the following:

a.
First Amendment to Lease Agreement dated October 8, 2007

b.
Second Amendment to Lease Agreement dated July 29, 2011

c.
Third Amendment to Lease dated August 10, 2016



5.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Biograft Transplant Services Inc., a Texas corporation dated
December 13, 2007, as amended by the following:

a.
First Amendment to Lease dated November 9, 2015



6.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Hanger Prosthetic & Orthotics, Inc., a Delaware corporation dated
January 7, 2014, as amended by the following

a.
First Amendment to Lease dated June 12, 2014



7.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Fritzer Interests, Inc., a Texas corporation dated May 18, 2015.



8.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and US Installations Group, Inc. dated April 28, 2010, as amended by the
following:

a.
First Amendment to Lease dated September 18, 2013



9.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Wynn Expedited Logistics Inc., a New York corporation dated March
16, 2016.





Schedule 6.1.1



--------------------------------------------------------------------------------





Plaza Park


1.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Fruition Technology Labs LLC, a Texas limited liability company
dated October 20, 2014.



2.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Urban Circle LLC dated June 3, 2013.



3.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Jabari Houston, d/b/a Unique Elements dated September 6, 2013, as
amended by the following:

a.
First Amendment to Lease dated October 22, 2014



4.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and American Medical Response of Texas, Inc., a Delaware corporation
dated January 30, 1996, as amended by the following:

a.
Addendum dated May 15, 2001

b.
First Amendment to the Lease Agreement dated June 10, 2005

c.
Second Amendment to the Lease Agreement dated May 30, 2006

d.
Third Amendment to Lease Agreement and Partial Renewal dated June 1, 2009

e.
Fourth Amendment to Lease Agreement dated April 25, 2011

f.
Fifth Amendment to Lease dated May 9, 2012

g.
Sixth Amendment to Lease dated April 22, 2013

h.
Seventh Amendment to Lease dated October 10, 2013

i.
Eighth Amendment to Lease dated November 20, 2014

j.
Ninth Amendment to Lease dated November 10, 2015

k.
Tenth Amendment to Lease dated March 28, 2016



5.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Whitestone REIT, a Maryland real estate investment trust dated March
1, 2016.



6.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Houston Together Strong & Invincible, Inc., a Texas corporation
dated September 16, 2014.



7.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and NewLife Brace & Limb, LLC, a Texas limited liability company dated
December 23, 2015.

a.
First Amendment to Lease dated October 31, 2016



8.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Heart Home Health Care, Inc., dated August 2, 2007, as amended by
the following:

a.
First Amendment to Lease dated January 1, 2013





Schedule 6.1.1



--------------------------------------------------------------------------------





9.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Heart Home Health Care, Inc., a Texas corporation dated July 28,
2016.



10.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and S.A.F.E. Management SB, LLC, a Maryland limited liability company
dated August 8, 2016.



11.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and North Star Development Company, a Texas corporation, d/b/a Horizon
Adult Day Services dated August 6, 2009, as amended by the following:

a.
First Amendment to Lease Agreement dated June 29, 2010

b.
Second Amendment to Lease Agreement dated October 25, 2011

c.
Third Amendment to Lease dated April 14, 2016



12.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Crystal Kemp executed February 20, 2015, as amended by the
following:

a.
First Amendment to Lease dated March 7, 2016



13.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Whitestone REIT, a Maryland real estate investment trust dated May
14, 2014, as amended by the following:

a.
First Amendment to Lease dated February 22, 2016



14.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Sohum-Southeast Houston Dialysis, LLC, a Texas limited liability
company dated January 9, 2012.



15.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and IKidney Home Dialysis LLC, a Texas limited liability Company dated
November 10, 2016



16.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and The Houston Grace Church, a Texas non-profit corporation dated
November 2, 2016



17.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and TL Services, Inc., an Arkansas corporation dated December 3, 2016



Holly Hall


1.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and X-Ray X-Press Corporation dated June 14, 2007, as amended by the
following:

a.
First Amendment to and Partial Assignment of Lease Agreement dated February 9,
2009



2.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Access Clinical Laboratory, LLC dated June 14, 2007, as amended by
the following:



Schedule 6.1.1



--------------------------------------------------------------------------------





a.
First Amendment to and Partial Assignment of Lease Agreement dated February 9,
2009



3.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Southwestern Bell Telephone Company, a Missouri corporation dated
February 23, 1998, as amended by the following:

a.
Second Amendment to Lease Agreement executed December 19, 2007



4.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and The Methodist Hospital, a Texas non-profit corporation dated May 5,
2004, as amended by the following:

a.
First Amendment to Lease Agreement dated February 15, 2011

b.
Second Amendment to Lease dated November 17, 2014

c.
Third Amendment to Lease dated April 13, 2015

d.
Fourth Amendment to Lease dated January 4, 2016



Corporate Park Woodland


1.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Memco, Inc. dated September 4, 2012



2.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Conroe Residential Cleaning, LLC, a Texas limited liability company,
d/b/a Merry Maids dated April 12, 2016 and April 15, 2016.



3.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Technical & Quality Solutions, Inc., dated March 17, 2009, as
amended by the following

a.
First Amendment to Lease dated February 11, 2014



4.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and HomeTeam Pest Defense Inc., a Delaware corporation dated July 5,
2011, as amended by the following:

a.
First Amendment to Lease dated September 23, 2015



5.
Lease between Whitestone Industrial-Office LC, a Texas limited liability company
and Lighthouse Radiology, LLC, a Texas limited liability company dated April 6,
2016.



6.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Bennett and Bennett LLC, d/b/a Keystone Business Services dated
January 16, 2014.



7.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Northtown Holdings, LLC, a Texas limited liability company dated
July 22, 2016 and July 28, 2016.



8.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Industrial Networks, LLC, a Texas limited liability company dated
April 28, 2005, as amended by the following:



Schedule 6.1.1



--------------------------------------------------------------------------------





a.
First Amendment to Lease Agreement dated May 6, 2005

b.
Second Amendment to Lease dated May 26, 2006

c.
Third Amendment to Lease Agreement dated April 5, 2011

d.
Fourth Amendment to Lease Agreement dated May 21, 2012

e.
Fifth Amendment to Lease dated March 1, 2016



9.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and The American National Red Cross, a non-profit corporation dated
March 10, 2010, as amended by the following:

a.
First Amendment to Lease dated July 14, 2015

b.
Second Amendment to Lease dated August 18, 2016



10.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Chris Whitt dated May 27, 2010, as amended by the following:

a.
First Amendment to Lease dated July 22, 2013

b.
Second Amendment to Lease executed April 13, 2015



11.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Shear Bits, Inc., a Delaware corporation dated November 7, 2012, as
amended by the following:

a.
First Amendment to Lease dated January 30, 2014

b.
Second Amendment to Lease dated September 25, 2015



12.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and M3K Automotive, LP, a Texas limited partnership dated December 7,
2015.



13.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and American Diapax, Inc. dated September 19, 2014.



14.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Carrier Enterprise, LLC, a Delaware limited liability company, f/k/a
Carrier Sales & Distribution LLC dated May 23, 2003, as amended by the
following:

a.
First Amendment to Lease Agreement dated April 30, 2008

b.
Second Amendment to Lease Agreement dated June 24, 2010

c.
Third Amendment to Lease Agreement dated August 8, 2011

d.
Fourth Amendment to Lease dated August 12, 2016



15.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Wildcat Development Corporation dated January 20, 2009, as amended
by the following:

a.
First Amendment to Lease Agreement dated February 7, 2011

b.
Second Amendment to Lease dated August 5, 2014



16.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and W.T. Logistics LLC, a Texas limited liability company dated December
1, 2015.





Schedule 6.1.1



--------------------------------------------------------------------------------





17.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Shepherd Controls & Associates, L.P., a Texas limited partnership
dated February 1, 2011, as amended by the following:

a.
First Amendment to Lease Agreement dated May 4, 2011

b.
Second Amendment to Lease dated October 24, 2013

c.
Third Amendment to Lease dated March 23, 2015 and April 2, 2015



18.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and MWDC Texas Inc., a Delaware corporation dated October 26, 2004, as
amended by the following:

a.
First Amendment to Lease Agreement dated August 31, 2007

b.
Second Amendment to Lease Agreement dated April 29, 2010

c.
Third Amendment to Lease dated July 22, 2013

d.
Fourth Amendment to Lease dated August 24, 2015



19.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Hope Orthotics, LLC, a Texas limited liability company executed
October 3, 2011, as amended by the following:

a.
First Amendment to Lease dated December 14, 2015



20.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Industrial Networks, LLC, a Texas limited liability company dated
March 1, 2016.



21.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Professional Service Industries Inc., a Delaware corporation dated
May 19, 2010, as amended by the following:

a.
First Amendment to Lease dated August 7, 2015



22.
Lease between Whitestone Industrial-Office LLC, a Texas limited liability
company and Interceramic, Inc., dated March 18, 2002, as amended by the
following:

a.
First Amendment to Lease Agreement dated January 30, 2007

b.
Second Amendment to Lease Agreement date May 14, 2012



Corporate Park Woodland PH2


1.
Lease between Whitestone CP Woodland PH 2, LLC, a Delaware limited liability
company and Exit 73 Bar & Grill, Inc., a Texas corporation dated October 23,
2013, as amended by the following:

a.
First Amendment to Lease executed February 20, 2015

b.
Second Amendment to Lease dated January 27, 2016



2.
Lease between Whitestone CP Woodland PH2, LLC, a Delaware limited liability
company and Deborah Joyce Steel, a single woman, d/b/a Ranch Hill Saloon dated
May 3, 2005, as amended by the following:

a.
Commercial Lease Amendment effective July 1, 2008

b.
Commercial Lease Amendment effective July 1, 2009



Schedule 6.1.1



--------------------------------------------------------------------------------





c.
Commercial Lease Amendment effective July 1, 2011

d.
Fourth Amendment to Lease dated April 14, 2016



3.
Lease between Whitestone CP Woodland PH2, LLC, a Delaware limited liability
company and A-1 Installations, Inc., a Texas corporation dated March 31, 2016.



4.
Lease between Whitestone CP Woodland PH2, LLC, a Delaware limited liability
company and MSK Auto Inc., a Texas corporation, and Majestic Motorcars, LLC, a
Texas limited liability company dated March 16, 2016 and March 18, 2016



Corporate Park Northwest


1.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Abdul M. Conteh & Robert A. Fore, d/b/a Tangible Difference
Learning Center dated July 27, 2016.



2.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and John Dimitroff and Alan McCulley dated August 13, 2014, as
amended by the following:

a.
First Amendment to Lease dated August 25, 2016



3.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Merle Barziza and Melody Tann dated September 24, 1999, as
amended by the following:

a.
Addendum dated April _____

b.
First Amendment to Lease Agreement dated February 12, 2007

c.
Second Amendment to Lease Agreement dated May 14, 2009

d.
Third Amendment to Lease Agreement dated February 20, 2012

e.
Fourth Amendment to Lease dated March 24, 2015

f.
Fifth Amendment to Lease dated May 16, 2016



4.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Tijinekia Telford Insurance Agency, Inc., a Texas corporation
dated November 17, 2011, as amended by the following:

a.
First Amendment to Lease dated December 6, 2012

b.
Second Amendment to Lease dated February 3, 2015

c.
Third Amendment to Lease dated December 16, 2015



5.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Easter Seals of Greater Houston, Inc. dated June 30, 2014



6.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Jose Alcantar, a single man dated October 27, 2015



7.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Kevin Young Designers, Inc. dated November 19, 2013





Schedule 6.1.1



--------------------------------------------------------------------------------





8.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Heritage Construction Company, LLC, a Texas limited liability
company dated August 9, 2016



9.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Carlos Martinez, an individual dated August 30, 2013, as amended
by the following:

a.
First Amendment to Lease dated June 25, 2015



10.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Globaltech General Agency, Inc., a Texas corporation dated
January 6, 2011, as amended by the following:

a.
First Amendment to Lease date April 7, 2014

b.
Second Amendment to Lease dated March 25, 2015



11.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and D & R Interest, Inc., a Texas corporation dated May 15, 2003, as
amended by the following:

a.
First Amendment to Lease dated August 9, 2004

b.
Second Amendment to Lease Agreement dated August 26, 2009

c.
Third Amendment to Lease Agreement dated August 25, 2010

d.
Fourth Amendment to Lease dated September 11, 2012

e.
Fifth Amendment to Lease dated August 20, 2014

f.
Sixth Amendment to Lease dated January 6, 2016

g.
Seventh Amendment to Lease dated October 7, 2016



12.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Automatic Pump & Equipment Company, Inc., a Texas corporation
dated September 19, 1994, as amended by the following:

a.
Amendment to Lease - Renewal dated August 10, 1997

b.
Third Addendum dated February 8, 2001

c.
Fourth Addendum dated July 18, 2003

d.
Fifth Addendum dated December 30, 2004

e.
Sixth Amendment to Lease Agreement dated February 11, 2008

f.
Seventh Amendment to Lease Agreement dated February 19, 2009

g.
Eighth Amendment to Lease Agreement dated January 19, 2010

h.
Ninth Amendment to Lease Agreement dated February 10, 2011

i.
Tenth Amendment to Lease Agreement dated February 23, 2012

j.
Eleventh Amendment to Lease dated January 10, 2013

k.
Twelfth Amendment to Lease dated February 25, 2014

l.
Thirteenth Amendment to Lease dated February 9, 2015

m.
Fourteenth Amendment to Lease dated March 5, 2016



13.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Henry W. Maclin dated October 31, 2014





Schedule 6.1.1



--------------------------------------------------------------------------------





14.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Carlos Camacho, a married man dated September 6, 2011, as
amended by the following:

a.
First Amendment to Lease dated January 20, 2014

b.
Second Amendment to Lease dated January 27, 2016



15.
Lease agreement between Whitestone REIT Operating Partnership III LP, a Texas
limited partnership and EDH Plumbing Contractors, LLC, a Texas limited liability
company dated June 30, 2015



16.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Pamela M. Logsdon, CPA, an individual, d/b/a Avanta Accounting
Services dated April 24, 2003, as amended by the following:

a.
First Amendment to Lease dated May 16, 2006

b.
Second Amendment to Lease Agreement dated June 7, 2011

c.
Third Amendment to Lease dated July 7, 2015



17.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Whitestone TRS, Inc., a Delaware corporation dated June 17, 2016

a.
Sublease between Whitestone TRS, Inc., a Delaware corporation and Versacor
Enterprises, LLC, a Texas limited liability company dated January 12, 2015, as
amended by the following:

i.
First Amendment to Lease and Assignment of Rights dated June 17, 2016



18.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Durham Publication, Inc., a Texas corporation dated October 17,
2011, as amended by the following:

a.
First Amendment to Lease dated December 4, 2014



19.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Gabriella Gonzalez, a married woman and Jose Villalpando, a
married man dated July 12, 2016



20.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Byung Choi Yu dba Arum’s Deli dated April 8, 1985, as amended by
the following:

a.
Amendment to Lease - Renewal dated September 21, 1990

b.
Amendment to Lease - Renewal dated October 31, 1994

c.
Amendment to Lease - Renewal dated March 17, 2000

d.
Second Amendment to Lease dated August 11, 2005

e.
Third Amendment to Lease Agreement dated October 6, 2010

f.
Fourth Amendment to Lease dated June 20, 2013



21.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and ESC Consultants, Inc., a Texas corporation dated July 1, 2016





Schedule 6.1.1



--------------------------------------------------------------------------------





22.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Patsco LLC, a Texas limited liability company dated May 15,
2014, as amended by the following:

a.
First Amendment to Lease dated June 20, 2016

b.
Second Amendment to Lease dated November 23, 2016



23.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Joyce Valkovich DDS dated January 19, 2012, as amended by the
following:

a.
First Amendment to Lease dated January 28, 2014

b.
Second Amendment to Lease dated March 1, 2016



24.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Manuela Dressel Lane & Courtney Lane, Dr., d/b/a Ultimate
Balance Fitness dated December 2, 2010, as amended by the following

a.
First Amendment to Lease Agreement dated May 31, 2011

b.
Second Amendment to Lease dated July 8, 2016



25.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Joseph J. Gentempo dated November 14, 2012, as amended by the
following:

a.
First Amendment to Lease dated December 5, 2015



26.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Joseph J. Gentempo dated April 14, 2003, as amended by the
following:

a.
First Amendment to Lease dated June 13, 2006

b.
Second Amendment to Lease Agreement dated June 18, 2009

c.
Third Amendment to Lease Agreement dated January 13, 2010

d.
Fourth Amendment to Lease Agreement dated December 19, 2011

e.
Fifth Amendment to Lease dated December 20, 2014



27.
Lease agreement between Whitestone REIT Operating Partnership III LP, a Texas
limited partnership and Houston Spinal Care PC, a Texas professional corporation
dated May 20, 2010, as amended by the following:

a.
First Amendment to Lease dated September 11, 2013

b.
Second Amendment to Lease dated October 8, 2014

c.
Third Amendment to Lease dated October 6, 2016



28.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and National Skilled Trades Masters LL, a Texas limited liability
company dated October 28, 2016



29.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Whitestone REIT dated November 19, 2009





Schedule 6.1.1



--------------------------------------------------------------------------------





30.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and John W. Scott dated February 27, 1998, as amended by the
following:

a.
Amendment to Lease - Renewal dated November 14, 2000

b.
Addendum dated October 8, 2002

c.
Third Amendment to Lease Agreement dated February 14, 2007

d.
Fourth Amendment to Lease Agreement dated April 12, 2010

e.
Fifth Amendment to Lease dated April 5, 2013

f.
Sixth Amendment to Lease dated April 16, 2015



31.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and David Neidhart, CPC, P.C. a Texas professional corporation dated
October 24, 2013, as amended by the following:

a.
First Amendment to Lease dated February 10, 2016



32.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and FAB, Inc., an Oregon corporation, d/b/a Writer’s Bloc dated
October 9, 2014, as amended by the following:

a.
First Amendment to Lease dated August 30, 2016



33.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and L.B. Foster Company, a Pennsylvania corporation dated May 8,
2012, as amended by the following:

a.
First Amendment to Lease dated January _, 2015



34.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Debbie Thomas d/b/a Studio 10 Hair Design dated March 8, 1996,
as amended by the following:

a.
Amendment to Lease - Renewal dated March 29, 2010

b.
Addendum to September 12, 2001

c.
Addendum dated October 4, 2002

d.
Second Amendment to Lease dated September 15, 2005

e.
Third Amendment to Lease Agreement dated October 8, 2008

f.
Fourth Amendment to Lease dated November 9, 2012

g.
Fifth Amendment to Lease dated September 11, 2013

h.
Sixth Amendment to Lease dated November 16, 2016



35.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Murphy Lawal, a married man, dated March 21, 2012, as amended by
the following:

a.
First Amendment to Lease dated October 23, 2013

b.
Second Amendment to Lease dated February 18, 2016



36.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Texas Protax-Austin, Inc., a Texas corporation dated February
25, 2016

a.
First Amendment to Lease dated October 10, 2016





Schedule 6.1.1



--------------------------------------------------------------------------------





37.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Greater True Faith Missionary Baptist Church Inc., a Texas
corporation dated June 2, 2014, as amended by the following:

a.
First Amendment to Lease dated September 8, 2014

b.
Second Amendment to Lease dated December 3, 2016



38.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Emmanuel Health Homecare, Inc., a Texas corporation dated
October 31, 2003, as amended by the following:

a.
First Amendment to Lease dated October 26, 2006

b.
Second Amendment to Lease dated March 6, 2009

c.
Third Amendment to Lease Agreement dated March 5, 2012

d.
Fourth Amendment to Lease dated April 8, 2015



39.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Basic IDIQ, Inc., a Texas corporation dated November 20, 2009,
as amended by the following:

a.
First Amendment to Lease Agreement dated November 8, 2010

b.
Second Amendment to Lease Agreement dated December 5, 2011

c.
Third Amendment to Lease dated November 20, 2012

d.
Fourth Amendment to Lease dated December 2, 2013

e.
Fifth Amendment to Lease dated December 16, 2015



40.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Timothy D. McGregor, a married man and Leslie Benckenstein, a
single woman, dated March 19, 2010, as amended by the following:

a.
First Amendment to Lease Agreement dated May 18, 2010

b.
Second Amendment to Lease Agreement dated March 22, 2011

c.
Third Amendment to Lease Agreement dated April 4, 2012

d.
Fourth Amendment to Lease dated April 10, 2013

e.
Fifth Amendment to Lease dated November 20, 2013

f.
Sixth Amendment to Lease dated May 6, 2014

g.
Seventh Amendment to Lease dated April 29, 2015

h.
Assignment of Lease Interest dated July 28, 2016



41.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Ramped Up Access, LLC, a Delaware limited liability company
dated August 20, 2013, as amended by the following:

a.
First Amendment to Lease dated September 18, 2015



42.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and AmeriHealth Laboratory, LLC, a Texas limited liability company
dated November 25, 2014





Schedule 6.1.1



--------------------------------------------------------------------------------





43.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Gables Residential Services Inc., a Texas corporation d/b/a
Gables Corporate Accommodations dated July 20, 2011, as amended by the
following:

a.
First Amendment to Lease dated November 7, 2014

b.
Second Amendment to Lease dated October 15, 2015

c.
Third Amendment to Lease dated November 3, 2016



44.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Xi Lin, d/b/a Oscar Trend Trading Company dated March 24, 2015,
as amended by the following:

a.
First Amendment to Lease dated April 15, 2016



45.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Industrial Tape & Label Corp, a Texas corporation dated December
7, 2015



46.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Versi-Tec Electric Inc., a Texas corporation, as amended by the
following:

a.
First Amendment to Lease dated October 8, 2016



47.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and John Simmons, a married man, d/b/a Enviro Resources dated June
8, 2012, as amended by the following:

a.
First Amendment to Lease dated June 21, 2013

b.
Second Amendment to Lease dated August 21, 2014

c.
Third Amendment to Lease dated __________; executed August 11, 2015

d.
Fourth Amendment to Lease dated September 13, 2016



48.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Tyler Staffing Services, Inc., a Georgia corporation, d/b/a
Chase Professionals dated November 10, 2014



49.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Amilcar Vasquez, an individual dated March 16, 2009, as amended
by the following:

a.
First Amendment to Lease Agreement dated March 22, 2011

b.
Second Amendment to Lease Agreement dated January 24, 2012

c.
Third Amendment to Lease dated October 9, 2015



50.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Scott Baxter dated October 30, 2009, as amended by the
following:

a.
First Amendment to Lease Agreement dated April 10, 2012

b.
Second Amendment to Lease dated November 7, 2014





Schedule 6.1.1



--------------------------------------------------------------------------------





51.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and OHL USA, Inc. dated December 12, 2013, as amended by the
following:

a.
First Amendment to Lease dated April 17, 2014



52.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Oil Projects-USA, LLC, a Florida limited liability company dated
July 29, 2015, as amended by the following:

a.
First Amendment to Lease dated September 9, 2016



53.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Starr Comprehensive Solutions, Inc., a Texas corporation dated
January 5, 2005, as amended by the following:

a.
First Amendment to Lease dated November 15, 2007

b.
Second Amendment to Lease Agreement dated December 23, 2008

c.
Third Amendment to Lease Agreement dated January 14, 2010

d.
Fourth Amendment to Lease Agreement dated January 24, 2012

e.
Fifth Amendment to Lease Agreement dated May 31, 2012

f.
Sixth Amendment to Lease dated June 15, 2015

g.
Seventh Amendment to Lease dated November 21, 2015

h.
Eighth Amendment to Lease dated June 9, 2016



54.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Jeffrey Allen Pollard, an individual dated June 20, 2015



55.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Briana Horn, a single woman dated November 2, 2012, as amended
by the following:

a.
First Amendment to Lease dated January 6, 2016



56.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Gaston Fuenmayor, a single man dated March 20, 2014, as amended
by the following:

a.
First Amendment to Lease dated March 8, 2016



57.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and C2M Technologies, Inc., a Texas corporation dated May 1, 2015



58.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Houston Electron Microscopy, Inc. dated June 20, 2013



59.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and OHL USA, Inc. dated December 12, 2014



60.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Virtual Builders Exchange, LLC, a Texas limited liability
company dated May 10, 2012, as amended by the following:



Schedule 6.1.1



--------------------------------------------------------------------------------





a.
First Amendment to Lease dated July 11, 2014

b.
Second Amendment to Lease dated July 9, 2016

61.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and APC Property Management LLC, a Texas limited liability company
dated July 31, 2013, as amended by the following:

a.
First Amendment to Lease dated October 30, 2015



62.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Hermanos De Radio Marin, Inc., a non-profit corporation dated
September 3, 2003, as amended by the following:

a.
First Amendment to Lease dated May 1, 2006

b.
Second Amendment to Lease Agreement dated November 25, 2008

c.
Third Amendment to Lease Agreement dated March 30, 2011

d.
Fourth Amendment to Lease dated December 11, 2013



63.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Down Syndrome Association of Houston, Inc., a Texas corporation
dated April 1, 2013, as amended by the following:

a.
First Amendment to Lease dated March 5, 2016



64.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Charles Goldsmith, an individual dated September 5, 2002, as
amended by the following:

a.
First Amendment to Lease dated September 28, 2005

b.
Second Amendment to Lease dated February 23, 2006

c.
Third Amendment to Lease dated September 7, 2006

d.
Fourth Amendment to Lease dated February 24, 2009

e.
Fifth Amendment to Lease dated September 20, 2011

f.
Sixth Amendment to Lease dated August 26, 2013

g.
Seventh Amendment to Lease dated October 28, 2015

h.
Eighth Amendment to Lease dated October 6, 2016



65.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Sylvia Cisneros, a single woman dated April 29, 2015, as amended
by the following:

a.
First Amendment to Lease dated April 22, 2016



66.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and OHL USA, Inc., a Delaware corporation dated July 16, 2015



67.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Whitestone REIT, a Maryland real estate investment trust dated
December 18, 2015





Schedule 6.1.1



--------------------------------------------------------------------------------





68.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Printers, Computers, & Lans, Inc., a Texas corporation dated
March 29, 1996, as amended by the following:

a.
Amendment to Lease - Renewal dated September 7, 2000

b.
Addendum dated November 1, 2002

c.
Second Amendment to Lease dated August 4, 2005

d.
Third Amendment to Lease dated November 12, 2008

e.
Fourth Amendment to Lease dated August 22, 2011

f.
Fifth Amendment to Lease dated December 1, 2014

g.
Sixth Amendment to Lease dated November 25, 2015

h.
Seventh Amendment to Lease dated November 10, 2016



69.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Infotec of Texas Inc., a Texas corporation dated November 7,
2011, as amended by the following:

a.
First Amendment to Lease dated July 10, 2013

b.
Second Amendment to Lease dated December 9, 2015



70.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Whitestone REIT dated November 28, 2011, as amended by the
following:

a.
First Amendment to Lease dated July 12, 2012

b.
Second Amendment to Lease dated December 20, 2013

c.
Third Amendment to Lease dated May 15, 2015



71.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Positive Effects, Inc., a Texas non-profit corporation dated
September 13, 2010, as amended by the following:

a.
First Amendment to Lease dated January 13, 2014

b.
Second Amendment to Lease dated June 10, 2014

c.
Third Amendment to Lease dated December 18, 2015



72.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Charles Duncan, Inc., a Texas corporation dated July 10, 2003,
as amended by the following:

a.
First Amendment to Lease dated October 24, 2006

b.
Second Amendment to Lease dated December 1, 2009

c.
Third Amendment to Lease dated December 17, 2012

d.
Fourth Amendment to Lease dated February 3, 2015

e.
Fifth Amendment to Lease dated February 1, 2016



73.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Diana Rivera-Maldonado dated December 13, 2012, as amended by
the following:

a.
First Amendment to Lease dated February 16, 2015





Schedule 6.1.1



--------------------------------------------------------------------------------





74.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and DirecToHispanic, LLC, a Delaware limited liability company dated
April 1, 2014, as amended by the following:

a.
First Amendment to Lease dated October 27, 2015

b.
Second Amendment to Lease dated August 9, 2016



75.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Charles Goldsmith, an individual dated September 20, 2012, as
amended by the following:

a.
First Amendment to Lease dated November 6, 2014

b.
Second Amendment to Lease dated October 28, 2015



76.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Jack Branham, a single man, dated December 30, 2010, as amended
by the following:

a.
First Amendment to Lease Agreement dated January 3, 2012

b.
Second Amendment to Lease dated December 5, 2012

c.
Third Amendment to Lease dated December 21, 2015



77.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and William B. Lockhart dated December 17, ____



78.
Whitestone REIT Operating Partnership III LP, a Texas limited partnership and
EOV Risk Management, Inc., a Texas corporation dated September 15, 2016



79.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Christopher D. Thomann, a single man, d/b/a B and C Custom
Cabling dated May 8, 2014, as amended by the following:

a.
First Amendment to Lease dated March 16, 2016



80.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Walter Hirsch, an individual dated August 4, 2015



81.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and David Miles dated February 27, 2014



82.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Isael Ayala, a married man dated March 26, 2015, as amended by
the following:

a.
First Amendment to Lease dated June 21, 2016



83.
Lease between Whitestone REIT Operating Partnership III LP, a Texas limited
partnership and Nicacio Cortes, an individual dated July 16, 2001, as amended by
the following:

a.
First - Addendum dated April 20, 2003

b.
Second Amendment to Lease Agreement dated May 15, 2009



Schedule 6.1.1



--------------------------------------------------------------------------------





c.
Third Amendment to Lease Agreement dated August 25, 2010

d.
Fourth Amendment to Lease Agreement dated August 31, 2011

e.
Fifth Amendment to Lease dated September 27, 2012

f.
Sixth Amendment to Lease dated October 9, 2013

g.
Seventh Amendment to Lease dated October 30, 2014

h.
Eighth Amendment to Lease dated September 17, 2015

i.
Ninth Amendment to Lease dated October 7, 2016



9101 - LBJ


1.
Lease between Whitestone Offices LLC, a Texas limited liability company and Kent
Network Solutions, Inc., d/b/a ManageWatch dated April 19, 2011



2.
Lease between Whitestone Offices LLC, a Texas limited liability company and
Costanza Insurance Agency, Inc. dated June 17, 2003, as amended by the
following:

a.
First Amendment to Lease Agreement dated ____5, ____

b.
Second Amendment to Lease Agreement dated April 10, 2012



3.
Lease between Whitestone Offices LLC, a Texas limited liability company and
Rocky Mountain High Brands, Inc., a Nevada corporation dated June 3, 2016, as
amended by the following:

a.
First Amendment to Lease dated September 13, 2016



4.
Lease between Whitestone Offices LLC, a Texas limited liability company and Air
Liquide Electronics U.S. LP, a Delaware limited partnership dated May 3, 2001,
as amended by the following:

a.
Lease Amendment One dated January 28, 2004

b.
Second Amendment to Lease Agreement dated December 16, 2007

c.
Third Amendment to Lease Agreement dated September 18, 2008

d.
Fourth Amendment to Lease dated January 24, 2013



5.
Lease between Whitestone Offices LLC, a Texas limited liability company and
Whitestone Cubexec of 9101 Freeway LLC, a Delaware limited liability company
dated March 31, 2016



6.
Lease between Whitestone Offices LLC, a Texas limited liability company and
Chemical Information Services, L.L.C., a Texas limited liability company dated
October 17, 2001, as amended by the following:

a.
Assignment of Lease and Landlord’s Consent dated February 15, 2005

b.
First Amendment to Lease Agreement dated February 22, 2007

c.
Second Amendment to Lease Agreement dated February 16, 2010

d.
Third Amendment to Lease Agreement dated August 7, 2012

e.
Fourth Amendment to Lease dated January 21, 2013



7.
Lease between Whitestone Offices LLC, a Texas limited liability company and IM
Supply Company, a Delaware corporation dated March 25, 2016



Schedule 6.1.1



--------------------------------------------------------------------------------







8.
Lease between Whitestone Offices LLC, a Texas limited liability company and
Centivity LLC, a Texas limited liability company dated August 26, 2016.



9.
Lease between Whitestone Offices LLC, a Texas limited liability company and Marc
L. Delflache dated March 24, 2015



10.
Lease between Whitestone Offices LLC, a Texas limited liability company and
Hossley Embry, LLC dated February 4, 2014



11.
Lease between Whitestone Offices LLC, a Texas limited liability company and Mark
Lyon Group, LLC dated February 4, 2014



12.
Lease between Whitestone Offices LLC, a Texas limited liability company and
McCloud Marketing, LLC, a Texas limited liability company dated July 31, 2015



13.
Lease between Whitestone Offices LLC, a Texas limited liability company and
Piston Acquisition, Inc., dated September 25, 2007, as amended by the following:

a.
First Amendment to Lease Agreement dated May 3, 2012

b.
Consent to Assignment of Lease dated ____ September, 2013



14.
Whitestone Offices LLC, a Texas limited liability company and Whitestone TRS,
Inc., a Delaware corporation dated November 8, 2016

15.
Lease between Whitestone Offices LLC, a Texas limited liability company and
Coverall, Dallas-Ft. Worth dated May 19, 2011

a.
First Amendment to Lease and Assignment of Rights dated November 8, 2016



16.
Lease between Whitestone Offices LLC, a Texas limited liability company and Jim
Matthews CPA, Inc., a Texas corporation dated May 17, 2012, as amended by the
following:

a.
First Amendment to Lease dated September 25, 2015



17.
Lease between Whitestone Offices LLC, a Texas limited liability company and
Benjamin Oakes Christy, CPA, LLC, a Texas limited liability company dated March
24, 2016



18.
Lease between Whitestone Offices LLC, a Texas limited liability company and
Stock and Company, a Texas corporation dated December 30, 2005, as amended by
the following:

a.
First Amendment to Lease Agreement dated May 17, 2007

b.
Second Amendment to Lease Agreement dated February 22, 2012

c.
Third Amendment to Lease Agreement dated June 11, 2012

d.
Fourth Amendment to Lease dated November 25, 2015



19.
Lease between Whitestone Offices LLC, a Texas limited liability company and
DFW-SCS, Inc., a Texas corporation dated April 3, 2013, as amended by the
following:

a.
First Amendment to Lease and Assignment dated September 27, 2016





Schedule 6.1.1



--------------------------------------------------------------------------------





20.
Lease between Whitestone Offices LLC, a Texas limited liability company and Life
Benefits, Inc. dated November 19, 2012



21.
Lease between Whitestone Offices LLC, a Texas limited liability company and
Integral USA LLC, a Texas limited liability company dated May 24, 2016



22.
Lease between Whitestone Offices LLC, a Texas limited liability company and
Pacific Commercial Services, Inc., dated September 1, 2010, as amended by the
following:

a.
First Amendment to Lease Agreement dated October 15, 2010



23.
Lease between Whitestone Offices LLC, a Texas limited liability company and SGC
Health Group Inc., a Texas corporation dated September 1, 2004, as amended by
the following:

a.
First Amendment to Lease Agreement dated July 15, 2009

b.
Second Amendment to Lease Agreement dated July 20, 2010

c.
Third Amendment to Lease dated June 10, 2014

d.
Fourth Amendment to Lease dated August 5, 2015



24.
License agreement between Whitestone Offices LLC, a Texas limited liability
company and T-Mobile West LLC, a Delaware limited liability company dated March
17, 2005, as amended by the following:

a.
First addendum to License Agreement dated September ___, 2007

b.
Second Amendment to License Agreement dated October 30, 2009

c.
Third Amendment to License Agreement dated June 18, 2015



Uptown Tower


1.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Berlof & Newton PC dated May 31, 2006, as amended by the following:

a.
First Amendment to Lease dated October 26, 2006

b.
Second Amendment to Lease Agreement dated August 25, 2009

c.
Third Amendment to lease dated August 10, 2011

d.
Fourth Amendment to Lease dated September 8, 2011

e.
Fifth Amendment to Lease dated October 8, 2013

f.
Sixth Amendment to Lease dated November 4, 2016



2.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and New Lift Styles, Inc. dated May 5, 1998, as amended by the following:

a.
First Amendment to Lease dated May 12, 2000

b.
Second Amendment to Lease dated July 29, 2002

c.
Third Amendment to Lease dated December 18, 2007

d.
Fourth Amendment to Lease dated September 13, 2012



3.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Executive Snack Shop dated October 10, 2006, as amended by the following:

a.
First Amendment to Lease Agreement dated December 7, 2011



Schedule 6.1.1



--------------------------------------------------------------------------------





b.
Second Amendment to Lease dated November 16, 2016



4.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Liberty Mutual Insurance Company, a Massachusetts Stock Insurance Company
dated October 30, 2012



5.
Lease between Whitestone Uptown Tower LLC, a Delaware limited liability company
and Victory Document Services Inc., a Texas corporation date October 21, 2014



6.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Southwest Search, L.L.C. dated December 6, 2000, as amended by the
following:

a.
First Amendment to Lease dated July 28, 2005

b.
Second Amendment to Lease Agreement dated August 7, 2007

c.
Third Amendment to Lease Agreement dated August 19, 2009

d.
Fourth Amendment to Lease dated October 23, 2012



7.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and MAG Financial Services, Inc., a Texas corporation dated June 6, 2014, as
amended by the following:

a.
First Amendment to Lease dated September 19, 2016



8.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and EST Healthcare Business Solutions, L.L.C dated June 6, 2000, as amended by
the following:

a.
First Amendment to Lease dated October 20, 2000

b.
Second Amendment to Lease dated November 11, 2004

c.
Third Amendment to Lease Agreement dated November 15, 2007

d.
Fourth Amendment to Lease Agreement dated August 29, 2009

e.
Fifth Amendment to Lease dated August 13, 2012



9.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Law Office of Sonali Patnaik, PLLC, a Texas professional limited liability
company dated May 15, 2015



10.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and The Worrell Law Firm, P.C. a professional corporation dated November 8,
2011, as amended by the following:

a.
First Amendment to Lease dated March 24, 2014



11.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Whitestone REIT dated September 19, 2013



12.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Raymond Edward Scott, a single man, dated March 7, 2016





Schedule 6.1.1



--------------------------------------------------------------------------------





13.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Kastl Law, P.C. dated August 31, 2013, as amended by the following:

a.
First Amendment to Lease dated November 8, 2012



14.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Wayne R. Shahan, d/b/a Law Office of Wayne R. Shahan dated April 29, 2017



15.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Lyca Tel, LLC, a New Jersey limited liability company dated May 1, 2014, as
amended by the following:

a.
First Amendment to Lease dated May 21, 2015

b.
Second Amendment to Lease dated June 23, 2016



16.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Tinius & Associates, LLC dated March 31, 2014



17.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Dallas Anesthesiology Associates, Inc. dated March 11, 2008, as amended by
the following:

a.
First Amendment to Lease dated February 27, 2013



18.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Lira Bravo Law, PLLC, a Texas professional limited liability company date
July 21, 2015



19.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Madeley & Company dated October 25, 2010



20.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Integrated Systems, Inc. dated January ___, 2007, as amended by the
following:

a.
First Amendment to Lease Agreement dated January 18, 2012



21.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Radford & Associates, P.A. dated September 7, 2007, as amended by the
following:

a.
First Amendment to Lease dated April 14, 2014

b.
Second Amendment to Lease dated December 3, 2016



22.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Mybrandpromo of Texas, LLC, a Texas limited liability company dated May 20,
2016



23.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and KOA Partners, LLC, a Texas limited liability company dated September 3, 2015



24.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Tom D’Amore & Howard Blackmon dated September 8, 2014





Schedule 6.1.1



--------------------------------------------------------------------------------





25.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Naturopathic Health Center, Inc. dated September 20, 2000, as amended by the
following:

a.
First Amendment to Office Lease dated April 30, 2001

b.
Second Amendment to Lease dated September 9, 2005

c.
Third Amendment to Lease Agreement dated March 24, 2011



26.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Gregory A. Whittmore dated April 30, 2015



27.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Uptown Psychotherapy Associates dated January 5, 2007, as amended by the
following:

a.
First Amendment to Lease Agreement dated February 22, 2012



28.
Lease between Whitestone Uptown Tower LLC, a Delaware limited liability company
and Whitestone Cubexec of Uptown Tower LLC, a Delaware limited liability company
dated May 6, 2015.



29.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Complete Consulting Solutions, LLC, a Texas limited liability company, d/b/a
BridgeRight Group dated April 9, 2015



30.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Summit Consultants, Inc., a Texas corporation dated June 3, 2014, as amended
by the following:

a.
First Amendment to Lease dated April 10, 2015



31.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Dallas Tax Solutions, Inc. dated December 5, 2013



32.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Scottie D. Allen, an individual dated April 4, 2007, as amended by the
following:

a.
First Amendment to Lease Agreement dated April 1, 2010

b.
Second Amendment to Lease dated July 16, 2015



33.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Victory Telecom Inc., a Texas corporation dated March 6, 2013, as amended by
the following:

a.
First Amendment to Lease dated August 14, 2013

b.
Second Amendment to Lease dated May 1, 2015



34.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Vickery Meadow Learning Center d/b/a VMLC dated March 28, 2014





Schedule 6.1.1



--------------------------------------------------------------------------------





35.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and The Guarantee Company of North America USA, a Michigan corporation dated
September 21, 2012, as amended by the following:

a.
First Amendment to Lease dated November 4, 2015



36.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Laboratory Corporation of America, a Delaware corporation dated February 18,
2016



37.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and David M. Lee, MD PA, a Texas professional association d/b/a Uptown
Physicians Group dated October 29, 2015, as amended by the following:

a.
First Amendment to Lease dated July 12, 2016



38.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Wingert Holdings, LLC, a Texas limited liability company, d/b/a Wingert Real
Estate Company dated February 28, 2014, as amended by the following:

a.
First Amendment to Lease dated December 22, 2015



39.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Kennedy Licensing Service Inc., a Texas corporation, d/b/a Kennedy Licensing
dated June 2, 2008, as amended by the following:

a.
First Amendment to Lease Agreement dated February 16, 2011

b.
Second Amendment to Lease dated September 26, 2014



40.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Merrill Communications, L.L.C., dated May 8, 2007, as amended by the
following:

a.
First Amendment to Lease dated February 18, 2014



41.
Lease between Whitestone Uptown Tower LLC, a Delaware limited liability company
and Farhad Niroomand, MD, PA, a Texas professional association, d/b/a Uptown
Dermatology dated December 20, 2014



42.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Tom M. Thomas II, Attorney at Law dated October 14, 2010, as amended by the
following:

a.
First Amendment to Lease Agreement dated February 16, 2011

b.
Second Amendment to Lease Agreement dated August 12, 2011

c.
Third Amendment to Lease dated May 17, 2013

d.
Fourth Amendment to Lease dated February 1, 2016



43.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Eureka Holdings Acquisitions, L.P., a Texas limited partnership dated July
28, 2016



44.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Tecon Corporation, a Nevada corporation dated April 16, 2009, as amended by
the following:



Schedule 6.1.1



--------------------------------------------------------------------------------





a.
First Amendment to Lease dated June 8, 2011

b.
Second Amendment to Lease dated August 17, 2015



45.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Matthew V. Shaw, a single man, d/b/a Hot Wire Consultants dated September
15, 2016



46.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Atwood & McCall, PLLC, a Texas professional limited liability company dated
February 11, 2013, as amended by the following:

a.
First Amendment to Lease and Assignment dated January 28, 2016



47.
Lease between Whitestone Uptown Tower LLC, a Delaware limited liability company
and Amit Sethi, BDS, MDS, PC, a professional corporation dated September 16,
2014



48.
Lease between Whitestone Uptown Tower LLC, a Delaware limited liability company
and Capstone Underwriters LLC, a Texas limited liability company dated April 6,
2001, as amended by the following:

a.
First Amendment to Lease dated October 3, 2003

b.
Second Amendment to Lease Agreement dated May 26, 2009

c.
Third Amendment to Lease dated April 11, 2016



49.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Williams, Rush & Associates LLC, a Texas limited liability company dated
October 3, 2012, as amended by the following:

a.
First Amendment to Lease dated August 20, 2015



50.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Bluebonnet Hospice of East Texas Inc., a Texas corporation d/b/a Bluebonnet
Home Care dated January 15, 2015, as amended by the following:

a.
First Amendment to Lease dated June 17, 2016



51.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Wilkinson Center dated August 23, 2007, as amended by the following:

a.
First Amendment to Lease dated May 15, 2009

b.
Second Amendment to Lease dated June 23, 2014

c.
Third Amendment to Lease dated October 20, 2014



52.
Lease between Whitestone Uptown Tower LLC, a Delaware limited liability company
and Whitestone TRS, Inc., a Delaware corporation dated June 30, 2016, as amended
by the following:

a.
Third Amendment to Lease and Assignment of Rights dated June 30, 2016



53.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Brockette/Davis/Drake, Inc., a Texas corporation dated March 14, 1994, as
amended by the following:



Schedule 6.1.1



--------------------------------------------------------------------------------





a.
First Amendment to Lease Agreement dated September 9, 1997

b.
Second Amendment to Lease Agreement dated May 5, 1999

c.
Third Amendment to Lease dated May 12, 2000

d.
Lease Renewal Agreement and Fourth Amendment to Lease dated January 26, 2001

e.
Fifth Amendment to Lease Agreement dated July 27, 2009

f.
Sixth Amendment to Lease Agreement dated March 18, 2011

g.
Seventh Amendment to Lease Agreement dated August 15, 2011

h.
Eighth Amendment to Lease dated August 20, 2015

i.
Ninth Amendment to Lease dated October 9, 2015



54.
Lease between Whitestone Uptown Tower LLC, a Delaware limited liability company
and Performance Properties LLC, a Texas limited liability company dated January
1, 2015



55.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Reuben I. Wolfson Properties, a Texas general partnership dated April 29,
2003, as amended by the following:

a.
First Amendment to Lease dated September 18, 2006

b.
Second Amendment to Lease Agreement dated June 1, 2009

c.
Third Amendment to Lease Agreement dated April 23, 2012

d.
Fourth Amendment to Lease dated April 9, 2015



56.
Lease between Whitestone Uptown Tower LLC, a Delaware limited liability company
and Waters, Hardy & Company, PC, a Texas professional corporation dated August
22, 2002, as amended by the following:

a.
First Amendment to Lease Agreement dated August 7, 2008

b.
Second Amendment to Lease dated September 3, 2014



57.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Balekian Hayes, PLLC, a Texas professional limited liability company dated
July 2, 2009, as amended by the following:

a.
First Amendment to Lease dated March 3, 2014

b.
Second Amendment to Lease dated May 1, 2015

c.
Third Amendment to Lease dated July 26, 2016

d.
Fourth Amendment to Lease dated September 30, 2016



58.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Reflections Dental PLLC, a Texas professional limited liability company
dated July 26, 2016



59.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Abdelhadi & Associated P.C., a Texas professional corporation dated May 7,
2007, as amended by the following:

a.
First Amendment to Lease Agreement dated July 6, 2007

b.
Second Amendment to Lease dated June 20, 2012



Schedule 6.1.1



--------------------------------------------------------------------------------





c.
Third Amendment to Lease dated January 26, 2016



60.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Androvett Legal Media & Marketing Ltd., a Texas corporation dated April 29,
2016



61.
Lease between Whitestone Uptown Tower, LLC, a Delaware limited liability company
and Dallas Counseling and Treatment Center, PLLC, a Texas professional limited
liability company dated May 29, 2015



62.
License Agreement between Whitestone Uptown Tower, LLC, a Delaware limited
liability company and Cogent Communications, Inc., dated June 28, 2002, as
amended by the following:

a.
First Amendment to Telecommunications License Agreement dated January 1, 2008







List of Defaulting Tenants




Property                        Defaulting Tenant


I-10                             Igopal LLC








Schedule 6.1.1



--------------------------------------------------------------------------------






SCHEDULE 6.1(e)
EQUITY INTERESTS


Entity
 
Owner
Whitestone CP Woodland Ph. 2, LLC, a Delaware limited liability company
 
100% Owned by Whitestone REIT Operating Partnership L.P., its sole Member
 
 
 
Whitestone Industrial-Office LLC, a Texas limited liability company
 
100% Owned by Whitestone REIT Operating Partnership L.P., its sole Member
 
 
 
Whitestone Offices LLC, a Texas limited liability company
 
100% Owned by Whitestone REIT Operating Partnership L.P., its sole Member
 
 
 
Whitestone Uptown Tower, LLC, a Delaware limited liability company
 
100% Owned by Whitestone REIT Operating Partnership L.P., its sole Member















Schedule 6.1(e)









--------------------------------------------------------------------------------






SCHEDULE 6.1(w)


PERSONS CONTROLLED BY AN ENTITY






NONE




Schedule 6.1(w)

--------------------------------------------------------------------------------






SCHEDULE 6.1.3


OPTIONS OR RIGHTS OF FIRST
REFUSAL OR OPPORTUNITY






NONE




Schedule 6.1.3